Exhibit 10.31


SECOND AMENDMENT TO MASTER LEASE AGREEMENT
THIS SECOND AMENDMENT TO MASTER LEASE AGREEMENT (this “Second Amendment”) is
made and entered into this September 1, 2005, but effective, to the extent
herein provided, as of the Commencement Date, by and between FIRST STATES
INVESTORS 5200, LLC, a Delaware limited liability company (hereinafter called
“Landlord”), and BANK OF AMERICA, N.A., a national banking association
(hereinafter called “Tenant”). Terms with initial capital letters that are used,
but not defined, in this Second Amendment shall have the meanings assigned to
such terms in the Master Lease (defined below).
BACKGROUND
A.    Landlord and Tenant are parties to a certain Master Lease Agreement dated
as of October 1, 2004, as amended by a certain First Amendment to Master Lease
Agreement (“First Amendment”) dated February 28, 2005 (collectively, the “Master
Lease”) respecting certain Leased Premises located within certain Properties,
all as more fully described therein.
B.Landlord has re-measured the Net Rentable Area of the Leased Premises and the
Buildings in conformity with the Measurement Standard as required pursuant to
the Master Lease.
C.Landlord and Tenant desire to amend the Master Lease effective as of the
Commencement Date to recalculate and confirm, in accordance with the
re-measurement conducted by Landlord (i) the Net Rentable Areas, Occupancy
Percentages and Annual Basic Rents for the Leased Premises and the Buildings,
(ii) the Net Rentable Area of the Leased Premises and the Buildings subject to
Termination Rights pursuant to Section 11.5 of the Master Lease, (iii) the
Minimum Leased Premises and (iv) the Annual Basic Rent Factor.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, covenant and agree as follows:
1.Exhibit A to the Master Lease captioned “Leased Premises, Building NRA, Leased
Premises NRA and Tenant Occupancy Percentages” is hereby amended by deleting it
in its entirety and substituting Exhibit A attached hereto in lieu thereof for
the period beginning on the Commencement Date and ending on February 28, 2005,
and substituting Exhibit A-1 hereto in lieu thereof for the period beginning on
and after March 1, 2005.
2.Schedule 1 to the Master Lease captioned “Annual Basic Rent Factor Table” is
hereby amended by deleting it in its entirety and substituting Exhibit B
attached hereto in lieu thereof.
3.The definitions of Aggregate Occupancy Percentage and Closing Properties NRA
as set forth in Section 1.1(b) of the Master Lease are hereby deleted in their
entirety.
4.The definition of Exchange Space as set forth in Section 1.1(b) of the Master
Lease is hereby amended and restated as follows:


--------------------------------------------------------------------------------


“Exchange Space” shall mean, during the period beginning on the Commencement
Date and ending on February 28, 2005, the number of square feet, if any, by
which the Net Rentable Area of the Minimum Leased Premises exceeds the Net
Rentable Area of the Lease Premises under this Lease plus the Net Rentable Area
of the premises leased by Tenant under the Separate Leases. Landlord and Tenant
stipulate and agree that, on the Commencement Date, the Exchange Space equals
71,591 square feet of Net Rentable Area. From and after March 1, 2005, Exchange
Space shall mean the number of square feet, if any, by which the Net Rentable
Area of the Minimum Leased Premises exceeds the Net Rentable Area of the Leased
Premises under this Lease, without regard to the Net Rentable Area of the
premises leased by Tenant under the Continuing Term Master Lease or the Separate
Leases. The Exchange Space shall be reduced, from time to time, by the Net
Rentable Area of (a) all Coterminous Expansion Space added to Leased Premises
pursuant to Article X of this Lease (effective, in each such case, as of the
date the Coterminous Expansion Space becomes Leased Premises) and (b) any
Exchange Space removed from this Lease by Tenant’s express election and
direction to use Early Termination Rights and/or Termination Rights to so remove
such Exchange Space from this Lease in conformity with the provisions of
Sections 11.4 and 11.5, as applicable, and increased, from time to time, by the
Net Rentable Area of any Contraction Premises removed from the Leased Premises
under this Lease by Tenant’s exercise of Relocation Rights, but not Early
Termination Rights or Termination Rights (effective, in each such case, as of
the date the Contraction Premises is no longer Leased Premises).
5.The definition of Minimum Leased Premises as set forth in Section 1.1(b) of
the Master Lease is hereby amended and restated as follows:
“Minimum Leased Premises” shall mean, during the period beginning on the
Commencement Date and ending on February 28, 2005, 4,645,851 square feet of Net
Rentable Area. From and after March 1, 2005, Minimum Leased Premises shall mean
the Net Rentable Area of Leased Premises under this Lease on March 1, 2005, plus
34,891 square feet of Net Rentable Area, which Landlord and Tenant stipulate and
agree equals 4,084,694 square feet of Net Rentable Area.
6.The definition of Net Rentable Area as set forth in Section 1.1(b) of the
Master Lease is hereby amended and restated as follows:
“Net Rentable Area” shall mean, as applicable, the net rentable areas of the
Leased Premises and the Buildings, determined in conformity with the Measurement
Standard. The Net Rentable Areas of the Leased Premises and the Buildings are as
specified in Exhibit A.
7.Section 11.5 of the Master Lease is hereby deleted in its entirety and the
following shall be substituted in lieu thereof:
“11.5 Termination Rights. Subject to the terms and conditions of this Article
XI, Tenant shall have the right, exercisable at any time after the expiration of
the sixth month of the fourth Lease Year and prior to the expiration of the
Initial Term, to exercise Contraction Rights by surrendering to Landlord
Contraction Premises containing up to 278,751 square feet of Net Rentable Area
(i.e., six percent (6%) of Net Rentable Area of the Leased Premises under this
Lease plus the Exchange Space on the Commencement Date), in the aggregate (such
rights,

2

--------------------------------------------------------------------------------


“Termination Rights”); provided that (a) until the expiration of the sixth month
of the fourth Lease Year, Tenant may not exercise any Termination Rights and (b)
prior to the expiration of the sixth month of the ninth Lease Year, Tenant shall
only be permitted to exercise Termination Rights by sending Contraction Rights
Exercise Notices to Landlord on Contraction Premises containing Net Rentable
Area of up to 139,376 square feet of Net Rentable Area (i.e., three percent (3%)
of Net Rentable Area of the Leased Premises under this Lease plus the Exchange
Space on the Commencement Date), in the aggregate.”
8.Except as modified hereby, the terms and conditions of the Master Lease shall
remain unmodified and in full force and effect and are hereby ratified and
affirmed by Landlord and Tenant. Notwithstanding the foregoing, within 30 days
following the date hereof, Landlord and Tenant shall reconcile and pay or credit
to the party entitled to receive the same any adjustments to Rent that was paid
or payable by Tenant during the period beginning on the Commencement Date and
ending on the date hereof resulting from the re-measurement of the Buildings and
the Leased Premises in conformity with the Measurement Standard.










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date aforesaid.
 
LANDLORD:
 
 
 
FIRE STATES INVESTORS
Witness:
5200, LLC, a Delaware limited
 
liability company
 
 
/s/ Authorized Signatory
By: /s/ Glenn Blumenthal
 
Name: Glen Blumenthal
 
Title: Vice President
 
 
 
 
 
TENANT:
 
 
Witness:
BANK OF AMERICA, N.A.,
 
a national banking association
/s/ Authorized Signatory
 
 
By: /s/ Wade A. White
 
Name: Wade A. White
 
Title: Vice President
 
 
 
 






4

--------------------------------------------------------------------------------




EXHIBIT A


Amended and Restated Exhibit A to Master Lease
(Commencement Date – February 28, 2005)


[TO BE ATTACHED]


--------------------------------------------------------------------------------


Exhibit A
List of Properties, Leased Premises, Vacate Space and Occupancy Percentages
Project ID
Project Description
Address
City
State
Zip
Property Type
ARBATM000
Batesville Main Facility
250 S. Broad St.
Batesville. AR
AR
72503
Banking Center w/ Motor Bank
ARBATP080
Batesville Parking
College & Broad Streets
Batesville, AR
AR
72501
Parking Lot
ARBEN-000
Bentonville
808 S Walton Blvd
Bentonville, AR
AR
72712
Banking Center w/ Motor Bank
ARDOW-010
Downtown Drive-In
511 Church Street
Jonesboro, AR
AR
72401
Remote Motor Bank
ARMCA080
McAdams Parking Lot
410 W. Washington
Jonesboro, AR
AR
72401
Parking Lot
ARMCAT030
McAdams Trust Building
410 S. Main
Jonesboro, AR
AR
72401
Banking Center w/o Motor Bank
ARMOUH000
Mountain Home Main Facility
650 South Street
Mountain Home, AR
AR
72653
Banking Center w/ Motor Bank
AZRH-J000
R.H. Johnson Blvd
19022 R.H. Johnson Blvd
Sun City, AZ
AZ
85375
Banking Center w/ Motor Bank
CAARN000
Arnold
1082 Highway 4
Arnold, CA
CA
95223
Banking Center w/o Motor Bank
CABAYF000
Bay-Fair Branch
1200 Fairmont Dr
San Leandro, CA
CA
94578
Banking Center w/o Motor Bank
CABURB000
Burlingame Branch
400 El Camino Real
Burlingame, CA
CA
94010
Banking Center w/ Motor Bank
CACANP100
Canoga Park Branch
22004 Sherman Way
Canoga Park, CA
CA
91303
Banking Center w/o Motor Bank
CACOLH000
College Heights
2800 Oswell Street
Bakersfield, CA
CA
93306
Banking Center w/o Motor Bank
CADIN-000
Dinuba
240 East Tulare Street
Dinuba, CA
CA
93618
Banking Center w/o Motor Bank
CAEASF100
East Fresno
4445 East Tulare Street
Fresno, CA
CA
93702
Banking Center w/o Motor Bank
CAEL-C400
EI Camino-Keily Branch
2900 El Camino Real
Santa Clara, CA
CA
95051
Banking Center w/o Motor Bank
CAEURM000
Eureka Main Branch
334 F Street
Eureka, CA
CA
95501
Banking Center w/o Motor Bank
CAEURM080
Eureka Main Parking Lot
415 Fourth Street
Eureka, CA
CA
95501
Parking Lot
CAFOL000
Folsom
403 East Bidwell Street
Folsom, CA
CA
95630
Banking Center w/o Motor Bank
CAFORB000
Fort Bragg Branch
228 North Main Street
Fort Bragg, CA
CA
95437
Banking Center w/o Motor Bank
CAHAN000
Hanford
180 North Redington St
Hanford, CA
CA
93230
Banking Center w/ Motor Bank
CAHEA-000
Healdsburg
502 Healdsburg Avenue
Healdsburg, CA
CA
95448
Banking Center w/o Motor Bank
CAHEMM000
Hemet Main
1687 East Florida Avenue
Hemet,CA
CA
92343
Banking Center w/o Motor Bank
CAHILB200
Hilltop Branch
1300 Hilltop Drive
Redding, CA
CA
96003
Banking Center w/oMotor Bank
CALANM000
Lancaster Main Office
730 West Lancaster Blvd
Lancaster, CA
CA
93534
Banking Center w/o Motor Bank
CALEM-000
Lemoore 587
338 West D Street
Lemoore, CA
CA
93245
Banking Center w/o Motor Bank
CALINV100
Lincoln Village
503 West Benjamin Holt Dr
Stockton, CA
CA
95207
Banking Center w/o Motor Bank
CALIV000
Livermore
1748 Railroad Ave
Livermore, CA
CA
94550
Banking Center w/o Motor Bank
CAMAR-100
Marysville Branch
619 E Street
Marysville, CA
CA
95901
Banking Center w/o Motor Bank
CAMARL000
Martin Luther King Jr
4103 South Western Avenue
Los Angeles, CA
CA
90062
Banking Center w/o Motor Bank
CAMIS2300
Mission-23rd St Branch
2701 Mission Street
San Francisco, CA
CA
94110
Banking Center w/o Motor Bank
CAMON-400
Montrose
2320 Honolulu Avenue
Montrose, CA
CA
91020
Banking Center w/o Motor Bank
CAONTP000
Ontario Plaza
910 North Mountain Ave
Ontario,CA
CA
91762
Banking Center w/o Motor Bank
CAORA.000
Orangevale Branch
8890 Greenback Lane
Orangevale, CA
CA
95662
Banking Center w/o Motor Bank
CAORO-100
Oroville Branch
1820 Oro Dam Boulevard
Oroville, CA
CA
95965
Banking Center w/o Motor Bank
CAPET000
Petaluma
200 Kenetucky Street
Petaluma, CA
CA
94952
Banking Center w/o Motor Bank
CAPLE000
Pleasanton
337 Main Street
Pleasanton, CA
CA
94566
Banking Center w/o Motor Bank
CAPOR000
Porterville
345 North Main Street
Porterville, CA
CA
93257
Banking Center w/ Motor Bank
CAREE000
Reedley
936 G Street
Reedley, CA
CA
93654
Banking Center w/o Motor Bank
CARES000
Reseda Branch
18120 Sherman Way
Reseda, CA
CA
91335
Banking Center w/o Motor Bank
CARIO000
Ridgecrest
101 West Ridgecrest Blvd
Ridgecrest, CA
CA
93555
Banking Center w/o Motor Bank
CARID080
Ridgecrest Parking
101 West Ridgecrest Blvd
Ridgecrest, CA
CA
93555
Parking Lot
CASEAB100
Seaside Branch
1451 Fremont Boulevard
Seaside, CA
CA
93955
Banking Center w/o Motor Bank
CASHEO000
Sherman Oaks
14701 Ventura Boulevard
Sherman Oaks, CA
CA
91403
Banking Center w/o Motor Bank
CASLAV000
Slauson-Vermont Branch
5700 South Vermont Avenue
Los Angeles, CA
CA
90037
Banking Center w/o Motor Bank
CAST-H000
St Helena
1001 Adams St
St Helena, CA
CA
94574
Banking Center w/o Motor Bank
CASTOA000
Stockton Agri-Center
407 North Wilson Way
Stockton, CA
CA
95205
Banking Center w/o Motor Bank
CASUNI100
Sunnyvale Industrial Branch
921 East Arques Avenue
Sunnyvale, CA
CA
94086
Banking Center w/o Motor Bank
CASUSB000
Susanville Branch
50 N. Gay St.
Susanville, CA
CA
96130
Banking Center w/o Motor Bank
CATOLL000
Toluca Lake
4123 West Olive Avenue
Burbank, CA
CA
91505
Banking Center w/o Motor Bank
CATOLL080
Toluca Lake Parking
260 North Pass Ave
Burbank, CA
CA
91505
Parking Lot
CATUR-000
Turlock
501 East Main Street
Turlock, CA
CA
95380
Banking Center w/ Motor Bank
CAVACF000
Vacaville Financial Center
150 Parker St
Vacaville, CA
CA
95688
Banking Center w/o Motor Bank
CAVERB000
Vernon Branch
3810 South Santa Fe Ave
Vemon,CA
CA
90058
Banking Center w/o Motor Bank
CAWESL100
West Los Angeles Branch
11501 Santa Monica Blvd
West Los Angeles, CA
CA
90025
Banking Center -Retail
CAWILG100
Willow Glen Branch
1245 Lincoln Avenue
San Jose, CA
CA
95125
Banking Center w/o Motor Bank
CAWOO000
Woodland
50 West Main Street
Woodland, CA
CA
95695
Banking Center w/ Motor Bank
CTBATP076
70 Batterson Park Rd
70 Batterson Park Rd
Farmington, CT
CT
06032
Office Space
CTFARA076
70 Farmington Ave
70 Farmington Ave
Hartford, CT
CT
06105
Office Space
CTGREA076
240 Greenwich Ave (Exec)
240 Greenwich Ave
Greenwich, CT
CT
06830
Office Space
CTMAIS076
777 Main St
777 Main St
Hartford, CT
CT
06115
Office Space
CTPARL076
100 Park Lane Rd (Rte 202)
100 Park Lane Rd
New Milford, CT
CT
06776
Office Space
CTWALS000
48 Wall St
48 Wall St
Norwalk, CT
CT
06852
Banking Center w/o Motor Bank
DECHR-030
300 North Wakefield Dr (Chris
300 North Wakefield Dr
Newark, DE
DE
19702
Operations Center
FLBAY-300
Bayshore
6160 14th Street. West
Bradenton, FL
FL
34207
Banking Center w/ Motor Bank
FLBAVP000
Bay Point
5000 Biscayne Boulevard
Miami, FL
FL
33147
Banking Center w/o Motor Bank
FLBELB100
Bellair Bluffs
125 Indian Rocks Rd
Bellaire, FL
FL
33770
Banking Center w/ Motor Bank
FLBL0-100
Blountstown
131 South Pear Street
Blountstown, FL
FL
32424
Banking Center w/ Motor Bank
FLCHAH200
Charlotte Harbor
23081 Harborview Road
Charlotte Harbor, FL
FL
33980
Banking Center w/ Motor Bank
FLCOCV000
Cocoa Village Downtown
430 Brevard Avenue
Cocoa, FL
FL
32922
Office Space
FLCORR200
Coral Ridge (CF)
3600 N Federal Hwy
Ft. Lauderdale, FL
FL
33308
Banking Center w/ Motor Bank
FLCRYR000
Crystal River
450 SE Hwy 19
Crystal River, FL
FL
34423
Banking Center w/ Motor Bank
FLDAYB200
Daytona Beach Intl Speedway
1025 International Speedway Bd
Daytona Beach, FL
FL
32114
Banking Center w/ Motor Bank
FLDELP000
Del Prado/Viscaya
909 Del Prado Boulevard
Cape Coral, FL
FL
33922
Banking Center w/ Motor Bank
FLEASB100
East Bay Largo
2600 East Bay Drive
Largo, FL
FL
33770
Banking Center w/ Motor Bank
FLEASB110
East Bay Largo Drive-In
2600 East Bay Drive
Largo, FL
FL
33770
Remote Motor Bank
FLEUS-010
Eustis-Remote Drive In
Eustis & Lemon St.
Eustis, FL
FL
32726
Remole Motor Bank
FLEUS-100
Eustis
100 North Bay St.
Eustis, FL
FL
32726
Banking Center w/o Motor Bank
FLFORM000
Fort Myers Beach
2525 Estero Boulevard
Ft. Myers Beach, FL
FL
33931
Banking Center w/ Motor Bank
FLFORW000
Fort Walton Beach
189 Eglin Prkwy, NE
Ft. Walton Beach, FL
FL
32548
Banking Center w/ Motor Bank
FLFORW010
Fort Walton Beach Remote DI
189 Eglin Parkway NE
Ft. Walton Beach, FL
FL
32548
Remote Motor Bank
FLGUL000
Gulfgate
6525 South Tamiami Trail
Sarasota, FL
FL
34231
Banking Center w/ Motor Bank


--------------------------------------------------------------------------------


Exhibit A
List of Properties, Leased Premises, Vacate Space and Occupancy Percentages
Project ID
Project Description
Address
City
State
Zip
Property Type
FLHOMO000
Homestead Office
850 Homestead Blvd.
Homestead, FL
FL
33030
Banking Center w/ Motor Bank
FLiNDR000
Indian Rocks
12046 Indian Rocks Road
Largo, FL
FL
33770
Banking Center w/ Motor Bank
FLlNV-010
Inverness Drive-In
940 West Main Street
Inverness, FL
FL
34450
Remote Motor Bank
FLlNV-400
Inverness
S Main Street and Highland
Inverness, FL
FL
34450
Banking Center w/ Motor Bank
FWAC-200
JacarandalWest Sunrise
8190 West Sunrise Blvd.
Plantation, FL
FL
33322
Banking Center w/ Motor Bank
FLJAYO000
Jay Office
3927 Hwy4
Jay, FL
FL
32565
Banking Center w/ Motor Bank
FLLAKC100
Lake City Downtown
150 W. Madison Street
Lake City, FL
FL
32055
Banking Center w/ Motor Bank
FLLAKW500
Lake Wales Downtown
One North First Street
Lake Wales, FL
FL
33853
Banking Center w/ Motor Bank
FLLIV0100
Live Oak
201 S. Ohio Ave.
Live Oak, FL
FL
32060
Banking Center w/ Motor Bank
FLLON-000
Longwood/Central Pkwy
390 West Highway 434
Longwood, FL
FL
32750
Banking Center w/ Motor Bank
FLMIAS000
Miami Shores/Shores Villages
9499 Northeast 2nd Avenue
Miami Shores, FL
FL
33138
Banking Center w/ Motor Bank
FLMlAS200
Miami Shores
9190 Biscayne Blvd.
Miami, FL
FL
33138
Banking Center w/ Motor Bank
FLMID-300
Midway
7760 W. Flagler Street
Miami, FL
FL
33144
Banking Center w/ Motor Bank
FLPAL-100
Palatka
620 S. Hwy 19
Palatka, FL
FL
32177
Banking Center w/ Motor Bank
FLPALB030
Palm Beach Vault
5701 Village Blvd.
West Palm Beach, FL
FL
33407
Operations Center
FLPLA-000
Plantation
7001 West Broward Boulevard
Plantation, FL
FL
33317
Banking Center w/ Motor Bank
FLPLA-010
Plantation Drive-In
7001 W Broward Blvd
Plantation, FL
FL
33317
Remote Motor Bank
FLSOUL000
South Lakeland/Lake Miriam
5001 South Florida Avenue
Lakeland, FL
FL
33803
Banking Center w/ Motor Bank
FLST-P000
St Petersburg Beach
7500 Gulf Blvd.
SI. Petersburg, FL
FL
33706
Banking Center w/ Motor Bank
FLTARS000
Tarpon Springs
116 South Pinellas Avenue
Tarpon Springs, FL
FL
34688
Banking Center w/ Motor Bank
FLTAV-100
Tavernier
92200 Over Seas Hwy
Tavernier, FL
FL
33070
Banking Center w/ Motor Bank
FLTROC000
Trouble Creek
4526 US Hwy 19
New Port Richey, FL
FL
34652
Banking Center w/ Motor Bank
FLTROC010
Trouble Creek Remote Drive In
4526 US Hwy 19
New Port Richey, FL
FL
34652
Remote Motor Bank
FLWEEW000
Weeki Wachee
9223 Cortez Blvd.
Brooksville, FL
FL
34613
Banking Center w/ Motor Bank
FLWES-700
Westside
4311 Manatee Ave. West
Bradenton, FL
FL
34209
Banking Center w/ Motor Bank
GAABEV000
Aberdeen Village
500 Northlake Drive
Peachtree City, GA
GA
30303
Banking Center w/ Motor Bank
GADEC-000
Decatur (BS)
163 Clairmont Avenue
Decatur, GA
GA
30030
Banking Center w/ Motor Bank
GADUBM000
Dublin Main Office
215 West Jackson Street
Dublin, GA
GA
31021
Banking Center w/ Motor Bank
GAEASP000
EastPoint
2818 East Point Street
East Point, GA
GA
30344
Banking Center w/ Motor Bank
GAFIT-010
Fitzgerald Drive-In
315 W. Central Ave.
Fitzgerald, GA
GA
31750
Remote Motor Bank
GAFITM000
Fitzgerald Main
115 E. Central Ave.
Fitzgerald, GA
GA
31750
Banking Center w/o Motor Bank
GAHAR-010
Hartwell Drive-in
241 E. Howell SI.
Hartwell, GA
GA
30643
Remote Motor Bank
GAHARM000
Hartwell Main
241 E. Howell SI.
Hartwell, GA
GA
30643
Banking Center w/o Motor Bank
GAHOU-000
Houston (BS)
1005 Northside Drive
Perry, GA
GA
31069
Banking Center w/ Motor Bank
GAJES-000
Jesup
204 W. Cherry Street
Jesup, GA
GA
31545
Banking Center w/ Motor Bank
GANEWM000
Newnan Main
17-23 Greenviile Street
Newnan,GA
GA
30263
Banking Center w/ Motor Bank
KS38S-000
38th St. Facility
1314 N. 38th
Kansas City, KS
KS
66102
Banking Center w/o Motor Bank
MA102M076
1025 -1075 Main (Building I)
1025 -1075 Main (bids I & II)
Waltham,MA
MA
02451
Office Space
MA46-P000
46 Pleasant St
46 Pleasant St
Malden, MA
MA
02148
Banking Center w/o Motor Bank
MAMAL0030
200 Exchange St (Malden Ops C)
200 Exchange St
Malden, MA
MA
02140
Operations Center
MAPLES076
700 Pleasant St
700 Pleasant St
New Badford, MA
MA
02740
Office Space
MDEAS-000
Easton -BAL
36 N. Washington Street
Easton, MD
MD
21601
Banking Center w/o Motor Bank
MDLANP000
Langley Park
7950 New Hampshire Avenue
Langley Park, MD
MD
20783
Banking Center w/ Motor Bank
MDLANP080
Langley Park Parking
7900-8050 New Hampshire Ave.
Langley Park, MD
MD
20787
Parking Lot
MDTOW-000
Towson (NCNB)
32 West Pennsylvania Avenue
Towson, MD
MD
21204
Banking Center w/ Motor Bank
MDWHE-000
Wheaton
2601 University Boulevard
Wheaton, MD
MD
20902
Banking Center w/ Motor Bank
MECOUS000
178 Court St
178 CourtSt
Auburn, ME
ME
04210
Banking Center w/o Motor Bank
MEGAND030
65 Gannett Dr
65 Gannett Dr
South Portland, ME
ME
04106
Operations Center
MOBAL-000
Ballwin Facility
15115 Manchester Road
Ballwin, MO
MO
63011
Banking Center w/ Motor Bank
MOBEL-000
Belton Facility
1818 East North Avenue
Belton, KS
MO
64012
Banking Center w/ Motor Bank
MOEASA000
East Arrow
102 E. Arrow St. PO Box 10
Marshall, MO
MO
65340
Banking Center w/ Motor Bank
MOFOR-200
Forsyth Facility
Highway 160 & Main St.
Forsyth, MO
MO
65653
Banking Center w/ Motor Bank
MOFROS000
Front Street Facility
#1 Front Street
Troy, MO
MO
63379
Banking Center w/ Motor Bank
MOKANC031
Kansas City Ops Center
 
 
 
 
 
MOl70N000
1-70 & Noland Facility
4041 Lynn Court Drive
Independence, MO
MO
64055
Banking Center w/ Motor Bank
MOMETH000
Metropolitan/Holmes
8550 Holmes Rd.
Kansas City, MO
MO
64131
Banking Center w/ Motor Bank
MOOFAM000
O'Fallon MO Facility
311 S. Main
O'Fallon, MO
MO
63366
Banking Center w/ Motor Bank
MOWES-100
Westport Facility
331 Westport Road
Kansas City, MO
MO
64111
Banking Center w/ Motor Bank
NCGATC076
Gateway Center -Charlotte
901 West Trade Street
Charlotte, NC
NC
28202
Office Space
NCHENM200
Hendersonvilie Main Office
707 North Main Street
Hendersonville, NC
NC
28739
Banking Center w/ Motor Bank
NHCENS000
20 Central Sq
20 Central Sq
Keene, NH
NH
03431
Banking Center w/ Motor Bank
NHMAIS076
143-157 Main St
143-157 Main St
Nashua, NH
NH
03060
Office Space
NHMARS000
3 Pleasant St (Market Sq)
3 Pleasant St
Portsmouth, NH
NH
03801
Banking Center w/o Motor Bank
NJ310B000
3109 Bergenline Ave (31st S)
3109 Bergenline Ave
Union City, NJ
NJ
07087
Banking Center w/o Motor Bank
NJ639R000
639 Rte 18 & Arthur St
639 Rte 18 & Arthur St
East Brunswick, NJ
NJ
08816
Banking Center w/o Motor Bank
NJBEER076
40 Beechwood Rd
40 Beechwood Rd
Summit, NJ
NJ
07901
Office Space
NJBELA076
209-215 Bellevue Ave
209-215 Bellevue Ave
Hammonton, NJ
NJ
08037
Office Space
NJCARC176
301 Carnegie Ctr (pkg 3600 Br)
301 Carnegie Ctr
Princeton, NJ
NJ
08543
Office Space
NJCENA000
Central Ave & Rte 46
Central Ave & Rte 46
Teterboro, NJ
NJ
07608
Banking Center w/o Motor Bank
NJCHAB000
150 Chambers Bridge Rd
150 Chambers Bridge Rd
Brick, NJ
NJ
08723
Banking Center w/o Motor Bank
NJCRAR000
591 Cranbury Rd
591 Cranbury Rd
East Brunswick, NJ
NJ
08816
Banking Center w/o Motor Bank
NJEASR000
54 East Ridgewood Ave
54 East Ridgewood Ave
Ridgewood, NJ
NJ
07450
Banking Center w/ Motor Bank
NJHACS000
207-209 Hackensack St
207-209 Hackensack St
Wood Ridge, NJ
NJ
07075
Banking Center w/o Motor Bank
NJHUNS100
4 Hunter St
4 Hunter St
Lodi, NJ
NJ
07644
Banking Center w/o Motor Bank
NJHWY9076
3670 Hwy 9
3670 Hwy 9
Freehold, NJ
NJ
07728
Office Space
NJMAIC000
Main & Corliss
Main & Corliss
Allenhurst, NJ
NJ
08046
Banking Center w/o Motor Bank
NJMAIS300
276 Main St
276 Main St
Orange, NJ
NJ
07050
Banking Center w/o Motor Bank
NJMAPA100
161 Maplewood Ave (Main)
161 Maplewood Ave
Maplewood, NJ
NJ
07040
Banking Center w/o Motor Bank
NJNASS076
90 Nassau St (pkg 440 Vandeve
90 Nassau St
Princeton, NJ
NJ
08542
Office Space
NJNORW000
601,607-609 North Wood Ave
601,607-609 N Wood Ave
Linden, NJ
NJ
07036
Banking Center w/o Motor Bank
NJNSRT070
395 N/S Rte 70
395 N/S Rte 70
Lakewood, NJ.
NJ
08701
Banking Center w/o Motor Bank
NJRT13076
243 Rte 130
243 Rte 130
Bordentown, NJ
NJ
08505
Office Space


--------------------------------------------------------------------------------


Exhibit A
List of Properties, Leased Premises, Vacate Space and Occupancy Percentages
Project ID
Project Description
Address
City
State
Zip
Property Type
NJRT-2076
1125 Rte 22 West
1125 Rte 22 West
Bridgewater, NJ
NJ
08807
Office Space
NJRT·7076
4900 Rte 70
4900 Rte 70
Pennsauken, NJ
NJ
08109
Office Space
NJRTS2000
263 Rts 202/31
263 Rts 202/31
Flemington, NJ
NJ
08822
Banking Center w/ Motor Bank
NJSOUO000
8 South Orange Ave
8 South Orange Ave
South Orange, NJ
NJ
07079
Banking Center w/o Motor Bank
NJSOUW000
35 South Washington Ave
35 South Washington Ave
Bergenfield, NJ
NJ
07621
Banking Center w/o Motor Bank
NJSPRA200
367 Springfield Ave
367 Springfield Ave
Summit. NJ
NJ
07901
Banking Center w/o Motor Bank
NJSUMR100
296 Summerhill Rd
296 Summerhill Rd
Spotswood, NJ
NJ
08884
Banking Center w/o Motor Bank
NJTILR000
1501 Tilton Rd
1501 Tilton Rd
Northfield, NJ
NJ
08225
Banking Center w/o Motor Bank
NMAMA-000
Amador
250 W. Amador
Las Cruces, NM
NM
88001
Banking Center w/ Motor Bank
NMLASC076
Las Cruces Main Aux. Bldg.
250-B W. Amador
Las Cruces, NM
NM
88001
Office Space
NMLASC080
Las Cruces Br. Parking
12642 W. Mountain
Las Cruces, NM
NM
88004
Parking Lot
NMRAT-010
Raton-Motor Facility
1233 S. 2nd Street
Raton, NM
NM
87740
Remote Motor Bank
NMRATM000
Raton-Main Facility
130 Park Avenue
Raton,NM
NM
87740
Banking Center w/o Motor Bank
NMSANF010
Santa Fe - Motor Bank
1234 St. Michael's Drive
Santa Fe, NM
NM
87501
Remote Motor Bank
NMSANF200
Santa Fe-Main Facility
1234 St. Michael's Drive
Santa Fe, NM
NM
87501
Banking Center w/o Motor Bank
NVLASV030
Las Vegas Operations CTR
4101 E. Charieston Blvd
Las Vegas, NV
NV
89104
Operations Center
NVRENO030
Reno Operations Center
895 S. 21St Street
Sparks, NV
NV
89431
Operations Center
NY168S000
91-161 68th St
91-16 168 Street
Jamaica, NY
NY
11432
Banking Center w/o Motor Bank
NY333P000
3330 Park Ave
3330 Park Ave
Wantagh, NY
NY
11793
Banking Center w/o Motor Bank
NY540B076
540 Broadway
540 Broadway
Albany, NY
NY
12207
Office Space
NY575B030
575 Broadway (Peter D Kiernan)
575 Broadway
Albany, NY
NY
12207
Operations Center
NY79-M000
79 Main St
79 Main St
Port Washington, NY
NY
11050
Banking Center w/o Motor Bank
NYBROH076
300 Broad Hollow Rd (Corp HQ)
300 Broadhollow Rd
Melville, NY
NY
11747
Office Space
NYBROH080
Broadhollow Parking Lot
300 Broadhollow Road
Melville, NY
NY
11747
Parking Lot
NYBROR076
600 Broadhollow Rd
600 Broad Hollow Rd
Melville, NY
NY
11747
Office Space
NYCUTM020
17 Cutter Mill Rd
17 Cutter Mill Rd
Great Neck, NY
NY
11021
Remote ATM
NYEASA076
1 East Ave
One East Ave
Rochester, NY
NY
14638
Office Space
NYEASP000
52 East Park Ave
52 East Park Ave
Long Beach, NY
NY
11561
Banking Center w/o Motor Bank
NYFOUP076
10 Fountain Plz / 560 Main St
560 Main St
Buffalo, NY
NY
14202
Office Space
NYGENS076
268 Genesee St (Complex)
268 Genesee/Court St
Utica, NY
NY
13502
Office Space
NYGENS176
120 Genesee St
120 Genesee St
Auburn, NY
NY
13021
Office Space
NYGRAA100
2300 Grand Ave
2300 Grand Ave
Baldwin, NY
NY
11510
Banking Center w/o Motor Bank
NYHEM-076
15 Hempstead
15 Hempstead Gardens Dr
West Hempstead, NY
NY
11552
Office Space
NYHEMA000
269 Hempstead Ave
269 Hempstead Ave
Malverne, NY
NY
11565
Banking Center w/o Motor Bank
NYHEMA076
60 Hempstead Ave
60 Hempstead Ave
West Hempstead, NY
NY
11552
Office Space
NYHEMA080
60 Hempstead Ave Parking
60 Hempstead Ave/Woodview Road
West Hempstead, NY
NY
11552
Parking Lot
NYHEMT000
2310 Hempstead Tpke
2310 Hempstead Tpke
East Meadow, NY
NY
11554
Banking Center w/o Motor Bank
NYHEMT200
3161 Hempstead Tpke
3161 Hempstead Tpke
Levittown, NY
NY
11756
Banking Center w/o Motor Bank
NYlRMA010
8 Irma Ave (Auto)
Eight Irma Ave
Port Washington, NY
NY
11050
Remote Motor Bank
NYJAMS080
49 James St
49 James St
Albany, NY
NY
12201
Parking Lot
NYJERA076
20 Jerusalem Ave
20 Jerusalem Ave
Hicksville, NY
NY
11802
Office Space
NYLIBP076
200 Uberty Plz
200 Liberty Plz
Rome, NY
NY
13440
Office Space
NYMERA076
15 Merrick Ave
15 Merrick Ave
Merrick, NY
NY
11566
Office Space
NYMIDN000
10 Middle Neck Rd
10 Middle Neck Rd
Great Neck, NY
NY
11021
Banking Center w/o Motor Bank
NVPREP076
500 East Genesee St (President)
500 East Genesee St
Syracuse, NY
NY
13214
Office Space
NYSTAS076
500 State St
500 StateSt
Schenectady, NY
NY
12305
Office Space
NYSTAS176
69 StateSt
69 State St
Albany, NY
NY
12201
Office Space
NYSTAS276
63 State St
63 State St
Albany, NY
NY
12205
Office Space
NYTHIS076
418 Third St
418 Third St, Suite 101
Niagara Falls, NY
NY
14301
Office Space
NYTRAR030
2970 Transit Rd
2970 Transit Rd
West Seneca, NY
NY
14224
Operations Center
OKBROA000
Broken Arrow Facility
1800 S Elm Place
Broken Arrow, OK
OK
74012
Banking Center w/ Motor Bank
OKCAT-000
Catoosa Facility
1801 N. Hwy 66
Catoosa, OK
OK
74015
Banking Center w/ Motor Bank
OKENI-000
Enid Facility
300 W. Randolf
Enid, OK
OK
73701
Banking Center w/ Motor Bank
OKFOUC000
Founder’s Center
5613 N. May Avenue
Oklahoma City, OK
OK
73112
Banking Center w/ Motor Bank
OKNORP076
North Pointe Facility
205 E. Pine
Tulsa, OK
OK
74106
Banking Center - Retail
OKTULS000
Tulsa Security/31st Street
10802 E. 31st Street
Tulsa, OK
OK
74147
Banking Center w/ Motor Bank
OKWES-000
Western Drive In
5051 S. Lewis
Tulsa, OK
OK
74105
Banking Center w/ Motor Bank
ORGRAP100
Grants Pass
735 SE 6th Street
Grants Pass, OR
OR
97526
Banking Center w/ Motor Bank
ORGRE-000
Gresham
200 East Powell Blvd
Gresham,OR
OR
97030
Banking Center w/ Motor Bank
ORPAR-000
Parkrose
10120 NE Sandy Blvd
Portland, OR
OR
97220
Banking Center w/ Motor Bank
ORRED-000
Redmond
552 S 6th St
Redmond,OR
OR
97756
Banking Center w/ Motor Bank
PABLAM030
550 Blair Mill Rd
550 Blair Mill Rd
Horsham, PA
PA
19044
Operations Center
PABUSA100
9501 Bustleton Ave
9501 Bustleton Ave
Philadelphia, PA
PA
19115
Banking Center w/o Motor Bank
PAEAST100
6 East Trenton Ave
6 East Trenton Ave
Morrisville, PA
PA
19067
Banking Center w/o Motor Bank
PALAW-000
6425 Rising Sun Ave (Lawndale)
6425 Rising Sun Ave
Philadelphia, PA
PA
19111
Banking Center w/o Motor Bank
PASANH030
1000 Sandy Hill Rd (Sandy Hill)
1000 Sandy Hill Rd
Norristown, PA
PA
19401-4181
Operations Center
PATOUD076
200 Tournament Dr
200 Tournament Dr
Horsham, PA
PA
19044
Office Space
RIDUPD076
125 Dupont Dr (operations ctr)
125 Dupont Dr
Providence, RI
RI
02907
Office Space
RIJORS030
50 Jordan St
50 Jordan St
East Providence, RI
RI
02915
Operations Center
RIPOSR076
6725 PostRd
6725 Post Rd
North Kingstown, RI
RI
02852
Office Space
SCFLOM000
Florence Main Office
265 South Irby Street
Florence, SC
SC
29501
Banking Center w/ Motor Bank
SCGREM100
Greenwood Main Office
323 Main Street
Greenwood, SC
SC
29646
Banking Center w/ Motor Bank
SCHILH000
Hilton Head -Pope Ave.
59 Pope Avenue
Hilton Head, SC
SC
29928
Banking Center w/ Motor Bank
SCROCH300
Rock Hill MO (RHNB)
222 East Main Street
Rock Hill, SC
SC
29730
Banking Center w/ Motor Bank
SCSPAM000
Spartanburg Main Office
295 East Main Street
Spartanburg, SC
SC
29302
Banking Center w/ Motor Bank
TNCLAM000
Clarksville Main Office
215 Legion Street
Clarksville, TN
TN
37040
Banking Center w/ Motor Bank
TNCLAM081
Clarksville M.O. Pkg. Lot #2
326 Main Street
Clarksville, TN
TN
37040
Parking Lot
TNCOLM000
Columbia Main Office
200 West 7th Street
Columbia, TN
TN
38401
Banking Center w/ Motor Bank
TNKIN-000
Kingsport
1201 North Eastman Road
Kingsport, TN
TN
37664
Banking Center w/ Motor Bank
TNLEB-000
Lebanon Main Office
120 West Main Street
Lebanon, TN
TN
37087
Banking Center w/ Motor Bank
TNOAKR000
Oak Ridge Main Office
795 Main Street West
Oak Ridge, TN
TN
37830
Banking Center w/ Motor Bank
TNOAKR080
Oak Ridge Main Office Parking
795 Main Street West
Oak Ridge, TN
TN
37830
Parking Lot


--------------------------------------------------------------------------------


Exhibit A
List of Properties, Leased Premises, Vacate Space and Occupancy Percentages
Project ID
Project Description
Address
City
State
Zip
Property Type
TXBEA-010
Beaumont Remote Motor Bank
2635 Broadway
Beaumont, TX
TX
77702
Remote Motor Bank
TXBEA-080
Beaumont Parking
2634 Liberty
Beaumont, TX
TX
77702-1935
Parking Lot
TXCAMW000
Camp Wisdom
600 East Camp Wisdom
Duncanville, TX
TX
75116-2799
Banking Center w/ Motor Bank
TXCAMW080
Camp Wisdom -Parking
611 Michaels
Duncanville, TX
TX
75116-2799
Parking Lot
TXCAMW081
Camp Wisdom -Parking
607 Michaels
Duncanville, TX
TX
75116-2799
Parking Lot
TXCAMW082
Camp Wisdom -Parking
603 Michaels
Duncanville, TX
TX
75116-2799
Parking Lot
TXHAR-000
Harlandale
111 Rayburn
San Antonio, TX
TX
78221-1336
Banking Center w/o Motor Bank
TXHAR-010
Harlandale Remote Motor Bank I
111 Rayburn
San Antonio, TX
TX
78221-1336
Remote Motor Bank
TXNED-000
Nederland
1308 Boston
Nederland, TX
TX
77627
Banking Center w/o Motor Bank
TXNED-000
Nederland Remote Motor Bank
1323 Boston
Nederland, TX
TX
77627
Remote Motor Bank
TXNORH000
Northem Hills
12303 Nacogdoches
San Antonio, TX
TX
78217-2197
Banking Center w/ Motor Bank
TXNORH010
Northem Hills Remote Motor Bk
11714 Perrin Beitel
San Antonio, TX
TX
78233
Remote Motor Bank
TXNORH050
Northem Hills Land
11714 Perrin Beitel
San Antonio, TX
TX
78217-2106
Vacant Land
TXPAM-000
Pampa -Main
100 N. Cuyler
Pampa, TX
TX
79065
Banking Center w/ Motor Bank
TXPAM-010
Pampa Motor Bank
301 N. Cuyler
Pampa, TX
TX
79065
Remote Motor Bank
TXSHOC100
Shoal Creek (BB)
7900 Shoal Creek
Austin, TX
TX
78703
Banking Center w/ Motor Bank
TXSTE-200
Steeplechase (Cy-Fair) (CH)
11025 FM 1960 W
Houston, TX
TX
77065
Banking Center w/ Motor Bank
TXUVA-000
Uvalde
220 East Main Street
Uvalde, TX
TX
78801-5639
Banking Center w/ Motor Bank
TXUVA-000
Uvalde -Parking
220 East Main Street
Uvalde, TX
TX
78801-5639
Parking Lot
TXWICF010
Wichita Falls Rmt Motor Bk
807 Lamar Street
Wichita Falls, TX
TX
76301-6826
Remote Motor Bank
TXWICF083
Wichita Falls -Parking
808 Lamar Street
Wichita Falls, TX
TX
76301-6826
Parking Lot
TXWICF100
Wichita Falls (New)
2733 Midwestem Parkway
Wichita Falls, TX
TX
76308
Banking Center w/ Motor Bank
VAABI-000
Abingdon
271 West Main Street
Abingdon, VA
VA
24210
Banking Center w/ Motor Bank
VACENS000
Central Springfield
6315 Backlick Road
Springfield, VA
VA
22150
Banking Center w/ Motor Bank
VACOLR000
Coliseum-Riverdale
2030 Coliseum Drive, #A
Hampton, VA
VA
23666
Banking Center w/ Motor Bank
VAFAIC000
Fairfax Courthouse
10440 Main Street
Fairfax, VA
VA
22030
Banking Center w/o Motor Bank
VAORA-000
Orange
113 West Main Street
Orange, VA
VA
22960
Banking Center w/ Motor Bank
VAPROR000
Providence Road
6025 Providence Road
Virginia Beach, VA
VA
23464
Banking Center w/ Motor Bank
VAROBB000
Robinson & Broad
2601 West Broad Street
Richmond, VA
VA
23220
Bankin9 Center w/ Motor Bank
WABAL-000
Ballard
2010 NW Market Street
Seattle, WA
WA
98107
Banking Center w/ Motor Bank
WACAM-000
Camas
528 NE 4th Ave
Camas, WA
WA
98607
Banking Center w/ Motor Bank
WACLA-000
Clarkston
748 6th St
Clarkston, WA
WA
99403
Banking Center w/ Motor Bank
WAEDM-000
Edmonds
306 Main SI
Edmonds, WA
WA
98020
Banking Center w/ Motor Bank
WAGRE-000
Greenwood
404 N 85th Street
Seattle, WA
WA
98103
Banking Center w/ Motor Bank
WAIND-000
Industrial Br
2764 1st Ave S
Seattle, WA
WA
98134
Banking Center w/ Motor Bank
WAKEN-100
Kennewick
3420 W. Kennewick Ave
Kennewick, WA
WA
99336
Banking Center w/ Motor Bank
WALYN-000
Lynden Branch
700 Front St
Lynden, WA
WA
98264
Banking Center w/ Motor Bank
WALYN-080
Lynden BR Parking
700 Front ST
Lynden, WA
WA
98264
Parking Lot
WAPORT000
Port Townsend
734 Water Street
Port Townsend, WA
WA
98368
Banking Center w/o Motor Bank
WAQUI-000
Quincy Branch
500 Central Ave S
Quincy, WA
WA
98848
Banking Center w/ Motor Bank
WASEQ-000
Sequim
114 S Sequim Ave
Sequim,WA
WA
98382
Banking CentJiJr w/ Motor Bank
WAWENV000
Wenatchee Valley
30 S Wenatchee Ave
Wenatchee, WA
WA
98801
Banking Center w/ Motor Bank
XYZ000000
Exchange Properly
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------




Exhibit A
List of Properties, Leased Premises, Vacate Space and Occupancy Percentages
Project ID
Project Description
Leased Premises
Vacate Space
Total SF
Occupancy Percentage
ARBATM000
Batesville Main Facility
5,057
3,412


17,407


29.1
%
ARBATP080
Batesville Parking
0
1


1


29.0
%
ARBEN-000
Bentonville
8,217
—


10,727


76.6
%
ARDOW-0l0
Downtown Drive-In
610
—


610


100.0
%
ARMCA-080
McAdams Parking Lot
1
—


1


100.0
%
ARMCAT030
McAdams Trust Building
6,436
11,819


18,425


34.9
%
ARMOUH000
Mountain Home Main Facility
8,922
6,802


15,724


56.7
%
AZRH-J000
R.H. Johnson Blvd
12,693
—


12,693


100.0
%
CMRN-000
Arnold
9,727
—


9,727


100.0
%
CABAYF000
Bay-Fair Branch
9,505
4,746


14,251


66.7
%
CABURB000
Burlingame Branch
10,307
—


10,307


100.0
%
CACANP100
Canoga Park Branch
9,360
—


9,360


100.0
%
CACOLH000
College Heights
12,018
—


12,018


100.0
%
CADIN-000
Dinuba
9,316
—


9,316


100.0
%
CAEASF100
East Fresno
10,273
—


10,273


100.0
%
CAEL-C400
EI Camino-Keily Branch
7,243
5,462


12,705


57.0
%
CAEURM000
Eureka Main Branch
12,142
3,311


15,453


78.6
%
CAEURM080
Eureka Main Parking Lot
1
0


1


79.0
%
CAFOL-000
Folsom
8,786
4,416


13,202


66.6
%
CAFORB000
Fort Bragg Branch
8,216
2,815


11,031


74.6
%
CAHAN-000
Hanford
12,193
2,480


14,673


83.1
%
CAHEA-000
Healdsburg
9,318
—


9,318


100.0
%
CAHEMM000
Hemet Main
15,733
—


15,733


100.0
%
CAHILB200
Hilltop Branch
8,725
4.309


13,034


66.9
%
CALANM000
Lancaster Main Office
11,576
4,426


16,002


72.3
%
CALEM-000
Lemoore 587
8,099
—


9,292


87.2
%
CALlNV100
Lincoln Village
12,069
5,303


17,372


69.5
%
CALW-000
Livermore
18,297
—


18,297


100.0
%
CAMAR-l00
Marysville Branch
5,007
5,328


10,335


48.4
%
CAMARL000
Martin Luther King Jr
12,907
—


12,907


100.0
%
CAMIS2300
Mission-23rd St Branch
11,298
—


11,298


100.0
%
CAMON-400
Montrose
9,721
—


9,721


100.0
%
CAONTP000
Ontario Plaza
10,408
3,577


13,985


74.4
%
CAORA-000
Orangevale Branch
7,944
4,271


12,215


65.0
%
CAORO-l00
Oroville Branch
7,277
4,414


12


62.2
%
CAPET-000
Petaluma
7,714
7,422


15,814


48.8
%
CAPLE-000
Pleasanton
9,097
3,760


12,857


70.8
%
CAPOR-000
Porterville
11,019
1,756


14,853


74.2
%
CAREE-000
Reedley
9,559
2,422


11,981


79.8
%
CARES-000
Reseda Branch
10,665
2,461


13,126


81.3
%
CARID-000
Ridgecrest
11,694
—


11,694


100.0
%
CARID-080
Ridgecrest Parking
1
0


1


100.0
%
CASEAB100
Seaside Branch
6,910
4,024


10,934


63.2
%
CASHEO000
Sherman Oaks
10,155
—


10,155


100.0
%
CASLAV000
Slauson-Vermont Branch
13,130
—


13,130


100.0
%
CAST-H000
St Helena
10,522
—


13,221


79.6
%
CASTOA000
Stockton Agri-Center
11,810
5,450


17,260


68.4
%
CASUNIl00
Sunnyvale Industrial Branch
9,299
8,681


17,980


51.7
%
CASUSB000
Susanville Branch
8,079
3,706


11,785


68.6
%
CATOLL000
Toluca Lake
12,912
—


12,912


100.0
%
CATOLL080
Toluca Lake Parking
1
0


1


100.0
%
CATUR-000
Turlock
11,580
2,047


13,627


85.0
%
CAVACF000
Vacaville Financial Center
13,667
5,659


19,326


70.7
%
CAVERB000
Vernon Branch
13,156
—


13,156


100.0
%
CAWESL100
West Los Angeles Branch
13,296
—


13,296


100.0
%
CAWILG100
Willow Glen Branch
6,365
3,540


9,905


64.3
%
CAWOO-000
Woodland
9.907
6,129


16


61.8
%
CTBATP076
70 Batterson Park Rd
127,713
—


127,713


100.0
%
CTFARA076
70 Farmington Ave
9,075
16,701


25,776


35.2
%
CTGREA076
240 Greenwich Ave (Exec)
34,400
—


41,047


83.8
%
CTMAIS076
777 Main St
210,414
135,646


359,266


58.6
%
CTPARL076
100 Park Lane Rd (Rte 202)
5,016
14,750


19,766


25.4
%
CTWALS000
48 Wall St
6,480
15,560


22,020


29.3
%
DECHR-030
300 North Wakefield Dr (Chris
115,664
—


115,664


100.0
%
FLBAY-300
Bayshore
9,294
6,676


15,970


56.2
%
FLBAYP000
Bay Point
8,976
—


15,618


57.5
%
FLBELB100
Bellair Bluffs
6,555
10,449


17,004


38.5
%
FLBLO-l00
Blountstown
6,548
6,149


12,697


51.6
%
FLCHAH200
Charlotte Harbor
6,204
2,318


12,593


49.3
%
FLCOCV000
Cocoa Village Downtown
7,543
15,308


35


21.3
%
FLCORR200
Coral Ridge (CF)
6,921
—


18,607


37.2
%
FLCRYR000
Crystal River
7,563
3,139


10,879


69.5
%
FLDAYB200
Daytona Beach Intl Speedway
14,080
—


14,080


100.0
%
FLDELP000
Del Prado/ Viscaya
6,507
2,493


9,000


72.3
%
FLEASB100
East Bay Largo
7,879
8,289


16,168


48.7
%
FLEASB110
East Bay Largo Drive-In
334
—


334


100.0
%
FLEUS-010
Eustis-Remote Drive In
919
—


919


100.0
%
FLEUS-100
Eustis
7,049
7,514


15,988


44.1
%
FLFORM000
Fort Myers Beach
5,773
—


12,588


45.9
%
FLFORW000
Fdrt Walton Beach
6,012
—


11,757


51.1
%
FLFORW010
Fort Walton Beach Remote DI
231
—


231


100.0
%
FLGUL-000
Gulfgate
9,848
—


12,225


80.6
%


--------------------------------------------------------------------------------




Exhibit A
List of Properties, Leased Premises, Vacate Space and Occupancy Percentages
Project ID
Project Description
Leased Premises
Vacate Space
Total SF
Occupancy Percentage
FLHOMO000
Homestead Office
10,935
—


14,315


76.4
%
FLINDR000
Indian Rocks
6,113
11,025


17,138


35.7
%
FLINV-010
Inverness Drive-In
286
—


286


100.0
%
FLlNV-400
Inverness
8,642
8,615


17,257


50.1
%
FLJAC-200
Jacaranda/West Sunrise
12,269
4,129


16,398


74.8
%
FLJAYO000
Jay Office
5,493
5,159


10,652


51.6
%
FLLAKC100
Lake City Downtown
5,085
14,836


19,921


25.5
%
FLLAKW500
Lake Wales Downtown
6,370
9,215


19,644


32.4
%
FLLIVO100
Live Oak
5,993
—


19,431


30.8
%
FLLON-000
Longwood/Central Pkwy
4,839
7,922


13,809


35.0
%
FLMIAS000
Miami Shores/Shores Villages
7,151
6,579


18,468


38.7
%
FLMIAS200
Miami Shores
5,382
—


10,867


49.5
%
FLMID-300
Midway
15,477
—


15,477


100.0
%
FLPAL-100
Palatka
4,034
2,448


11,117


36.3
%
FLPALB030
Palm Beach Vault
12,315
—


12,315


100.0
%
FLPLA-000
Plantation
13,470
—


13,470


100.0
%
FLPLA-010
Plantation Drive-In
634
—


634


100.0
%
FLSOUL000
South Lakeland/Lake Miriam
4,853
3,822


9,969


48.7
%
FLST-P000
St. Petersburg Beach
4,929
7,693


12,622


39.1
%
FLTARS000
Tarpon Springs
7,536
5,496


13,032


57.8
%
FLTAV-100
Tavernier
6,051
2,958


9,009


67.2
%
FLTROC000
Trouble Creek
7,760
—


18,148


42.8
%
FLTROC010
Trouble Creek Remote Drive In
630
—


630


100.0
%
FLWEEW000
Weeki Wachee
9,920
3,610


16,103


61.6
%
FLWES-700
Westside
7,448
4,067


13,730


54.2
%
GAABEV000
Aberdeen Village
16,713
—


21,881


76.4
%
GADEC-000
Decatur (BS)
8,722
1,961


10,683


81.6
%
GADUBM000
Dublin Main Office
0
12,125


14,512


0.0
%
GAEASP000
East Point
6,757
1,308


13,270


50.9
%
GAFIT-010
Fitzgerald Drive-In
362
—


362


100.0
%
GAFITM000
Fitzgerald Main
4,590
4,010


9,649


47.6
%
GAHAR-010
Hartwell Drive-in
246
—


246


100.0
%
GAHARM000
Hartwell Main
6,509
5,730


12,239


53.2
%
GAHOU-000
Houston (BS)
0
9,419


10,521


0.0
%
GAJES-000
Jesup
6,910
3,665


10,575


65.3
%
GANEWM000
Newnan Main
7,170
9,227


20,479


35.0
%
KS38S-000
38th St. Facility
4,902
6,357


16,742


29.3
%
MA102M076
1025 -1075 Main (Building I
308,478
—


308,478


100.0
%
MA46-P000
46 Pleasant St
8,806
13,103


21,909


40.2
%
MAMALO030
200 Exchange St (Malden Ops C
314,156
—


314,156


100.0
%
MAPLES076
700 Pleasant St
15,081
24,382


79,792


18.9
%
MDEAS-000
Easton -BAL
0
8,460


16,409


0.0
%
MDLANP000
Langley Park
4,982
3,118


12,941


38.5
%
MDLANP080
Langley Park Parking
0
1


1


41.0
%
MDTOW-000
Towson (NCNB)
3,380
3,698


10,689


31.6
%
MDWHE-000
Wheaton
8,509
4,907


18,323


46.4
%
MECOUS000
178 Court St
8,824
1,332


12,898


68.4
%
MEGAND030
65 Gannett Dr
33,767
—


33,767


100.0
%
MOBAL-000
Ballwin Facility
8,098
5,583


13,681


59.2
%
MOBEL-000
Belton Facility
7,138
7,768


14,906


47.9
%
MOEASA000
East Arrow
4,934
11,531


16,465


30.0
%
MOFOR-200
Forsyth Facility
5,980
3,548


10,216


58.5
%
MOFROS000
Front Street Facility
4,973
7,324


12,297


40.4
%
MOKANC031
Kansas City Ops Center
234,877
82,855


317,732


73.9
%
MOI70N000
1-70 & Noland Facility
8,444
4,218


13,244


63.8
%
MOMETH000
Metropolitan/Holmes
6,779
—


13,514


50.2
%
MOOFAM000
O'Fallon MO Facility
4,243
6,648


10,891


39.0
%
MOWES-100
Westport Facility
8,344
10,304


18,648


44.7
%
NCGATC076
Gateway Center -Charlotte
297,675
—


310,745


95.8
%
NCHENM200
Hendersonville Main Office
7,689
2,335


10,024


76.7
%
NHCENS000
20 Central Sq
8,908
7,012


20,610


43.2
%
NHMAIS076
143-157 Main St
24,216
13,519


55,995


43.2
%
NHMARS000
3 Pleasant St (Market Sq)
12,196
—


12,196


100.0
%
NJ310B000
3109 Bergenline Ave (31st S
4,705
—


13,762


34.2
%
NJ639R000
639 Rte 18 & Arthur St
25,419
—


25,419


100.0
%
NJBEER076
40 Beechwood Rd
13,680
—


13,680


100.0
%
NJBELA076
209-215 Bellevue Ave
19,724
8,503


28,227


69.9
%
NJCARC176
301 Carnegie Ctr (pkg 3600 Br)
42,082
87,538


129,620


32.5
%
NJCENA000
Central Ave & Rte 46
0
9,995


13,313


0.0
%
NJCHAB000
150 Chambers Bridge Rd
4,775
1,713


12,526


38.1
%
NJCRAR000
591 Cranbury Rd
7,755
4,029


11,784


65.8
%
NJEASR000
54 East Ridgewood Ave
16,933
13,678


30,611


55.3
%
NJHACS000
207-209 Hackensack St
5,528
—


14,385


38.4
%
NJHUNS100
4 Hunter St
6,159
—


12,434


49.5
%
NJHWY9076
3670 Hwy 9
22,852
7,399


30,251


75.5
%
NJMAIC000
Main &Corliss
7,625
11,332


18,957


40.2
%
NJMAIS300
276 Main St
5,171
17,559


22,730


22.7
%
NJMAPA100
161 Maplewood Ave (Main)
8,090
3,932


16,505


49.0
%
NJNASS076
90 Nassau St (pkg 440 Vandeve)
8,400
16,868


25,268


33.2
%
NJNORW000
601,607-609 North Wood Ave
20,355
—


20,355


100.0
%
NJNSRT070
395 N/S Rte 70
14,898
—


17,941


83.0
%
NJRT13076
243 Rte 130
4,075
21,799


34,212


11.9
%





--------------------------------------------------------------------------------


Exhibit A
List of Properties, Leased Premises, Vacate Space and Occupancy Percentages
Project ID
Project Description
Leased Premises
Vacate Space
Total SF
Occupancy Percentage
NJRT-2076
1125 Rte 22 West
48,325
34,534


95,620


50.5
%
NJRT-7076
4900 Rte 70
19,547
3,173


22,720


86.0
%
NJRTS2000
263 Rts 202/31
3,809
7,354


11,163


34.1
%
NJSOUO000
8 South Orange Ave
4,644
360


14,216


32.7
%
NJSOUW000
35 South Washington Ave
5,296
7,845


13,141


40.3
%
NJSPRA200
367 Springfield Ave
16,707
—


16,707


100.0
%
NJSUMR100
296 Summerhill Rd
5,355
—


17,132


31.3
%
NJTILR000
1501 Tilton Rd
5,735
4,496


15,972


35.9
%
NMAMA-000
Amador
5,102
—


9,203


55.4
%
NMLASC076
Las Cruces Main Aux. Bldg.
0
—


3,985


0.0
%
NMLASC080
Las Cruces Br. Parking
0
 
0


0.0
%
NMRAT-010
Raton-Motor Facility
679
—


679


100.0
%
NMRATM000
Raton-Main Facility
0
13,785


19,785


0.0
%
NMSANF010
Santa Fe -Motor Bank
6,340
—


6,340


100.0
%
NMSANF200
Santa Fe-Main Facility
16,618
14,436


31,054


53.5
%
NVLASV030
Las Vegas Operations CTR
103,911
44,157


148,068


70.2
%
NVREN0030
Reno Operations Center
21,018
19,325


40,343


52.1
%
NY168S000
91-16 168th St
10,240
—


10,240


100.0
%
NY333P000
3330 Park Ave
6,090
429


10,875


56.0
%
NY540B076
540 Broadway
0
65,044


65,044


0.0
%
NY575B030
575 Broadway (Peter D Kiernan
111,693
—


111,693


100.0
%
NY79-M000
79 Main St
5,493
11,222


17,417


31.5
%
NYBROH076
300 Broad Hollow Rd (Corp HQ)
35,816
46,383


258,214


13.9
%
NYBROH080
Broadhollow Parking Lot
0
1


1


14.0
%
NYBROR076
600 Broadhollow Rd
8,502
6,897


16,399


57.9
%
NYCUTM020
17 Cutter Mill Rd
126
—


126


100.0
%
NYEASA076
1 East Ave
55,067
38,769


99,921


55.1
%
NYEASP000
52 East Park Ave
4,921
—


9,923


49.6
%
NYFOUP076
10 Fountain Plz/ 560 Main St
47,070
60,459


182,847


25.7
%
NYGENS076
268 Genesee St (Complex)
35,379
40,228


75,607


46.8
%
NYGENS176
120 Genesee St
23,710
14,328


39,135


60.6
%
NYGRAA100
2300 Grand Ave
7,496
2,261


11,694


64.1
%
NYHEM-076
15 Hempstead
37,041
—


37,041


100.0
%
NYHEMA000
269 Hempstead Ave
5,917
927


11,062


53.5
%
NYHEMA076
60 Hempstead Ave
30,381
29,090


68,828


44.1
%
NYHEMA080
60 Hempstead Ave Parking
0
1


1


44.0
%
NYHEMT000
2310 Hempstead Tpke
6,709
—


10,701


62.7
%
NYHEMT200
3161 Hempstead Tpke
10,511
—


10,511


100.0
%
NYIRMA010
8 Irma Ave (Auto)
100
—


100


100.0
%
NYJAMS080
49 James St
1
—


1


100.0
%
NYJERA076
20 Jerusalem Ave
8,427
10,347


26,041


32.4
%
NYLIBP076
200 Liberty Plz
11,376
24,031


38,965


29.2
%
NYMERA076
15 Merrick Ave
7,646
4,264


19,410


39.4
%
NYMIDN000
10 Middle Neck Rd
9,090
—


9,948


91.4
%
NYPREP076
500 East Genesee St (President)
0
24,187


24,187


0.0
%
NYSTAS076
500 State St
18,893
23,104


80,372


23.5
%
NYSTAS176
69 State St
91,963
30,668


161,316


57.0
%
NYSTAS276
63 State St
0
—


5,878


0.0
%
NYTHIS076
418 Third St
8,093
10,180


18,273


44.3
%
NYTRAR030
2970 Transit Rd
88,938
—


88,938


100.0
%
OKBROA000
Broken Arrow Facility
5,787
—


11,120


52.0
%
OKCAT-000
Catoosa Facility
5,502
5,938


11,440


48.1
%
OKENI-000
Enid Facility
3,722
3,673


7,395


50.3
%
OKFOUC000
Founder's Center
13,945
5,958


19,903


70.1
%
OKNORP076
North Pointe Facility
6,650
9,607


47,280


14.1
%
OKTULS000
Tulsa Security/31 st Street
8,015
2,543


13,617


58.9
%
OKWES-000
Western Drive In
4,477
4,257


8,734


51.3
%
ORGRAP100
Grants Pass
8,705
9,127


20,207


43.1
%
ORGRE-000
Gresham
6,687
581


10,688


62.6
%
ORPAR-000
Parkrose
7,925
6,294


14,219


55.7
%
ORRED-000
Redmond
4,282
1,437


5,719


74.9
%
PABLAM030
550 Blair Mill Rd
97,123
—


97,123


100.0
%
PABUSA100
9501 Bustleton Ave
12,114
—


12,114


100.0
%
PAEAST100
6 East Trenton Ave
6,920
4,007


14,633


47.3
%
PALAW-000
6425 Rising Sun Ave (Lawndale)
6,476
13,522


19,998


32.4
%
PASAMH030
1000 Sandy Hill Rd (Sandy Hill)
2,788
40,720


54,157


5.1
%
PATOUD0706
200 Tournament Dr
0
84,423


84,423


0.0
%
RIDUPD076
125 Dupont Dr (operations ctr
139,124
—


175,785


79.1
%
RIJORS030
50 Jordan St
0
—


77,531


0.0
%
RIPOSR076
6725 Post Rd
9,673
5,044


22,582


42.8
%
SCFLOM000
Florence Main Office
5,674
5,401


11,075


51.2
%
SCGREM100
Greenwood Main Office
6,522
9,614


16,136


40.4
%
SCHILH000
Hilton Head --Pope Ave.
8,357
6,875


15,887


52.6
%
SCROCH300
Rock Hill MO (RHNB)
13,672
3,461


18,879


72.4
%
SCSPAM000
Spartanburg Main Office
14,173
5,637


19,810


71.5
%
TNCLAM000
Clarksville Main Office
8,312
11,121


21,009


39.6
%
TNCLAM081
Clarksville M.O. Pkg. Lot #2
0
—


0


0.0
%
TNCOLM000
Columbia Main Office
5,212
5,168


10,380


50.2
%
TNKIN-000
Kingsport
3,111
5,174


13,667


22.8
%
TNLEB-000
Lebanon Main Office
6,557
5,680


12,237


53.6
%
TNOAKR000
Oak Ridge Main Office
8,866
699


20,016


44.3
%
TNOAKR080
Oak Ridge Main Office Parking
0
1


1


44.0
%
 
 
 
 
 
 





--------------------------------------------------------------------------------


Exhibit A
List of Properties, Leased Premises, Vacate Space and Occupancy Percentages
Project ID
Project Description
Leased Premises
Vacate Space
Total SF
Occupancy Percentage
TXBEA-010
Beaumont Remote Motor Bank
7,224


—


7,224


100.0
%
TXBEA-080
Beaumont Parking
1


—


1


100.0
%
TXCAMW000
Camp Wisdom
4,162


3,336


7,498


55.5
%
TXCAMW080
Camp Wisdom -Parking
1


0


1


56.0
%
TXCAMW081
Camp Wisdom -Parking
1


0


1


56.0
%
TXCAMW082
Camp Wisdom -Parking
1


0


1


56.0
%
TXHAR-000
Harlandale
7,449


8,077


15,526


48.0
%
TXHAR-010
Harlandale Remote Motor Bank I
1,156


 
1,156


100.0
%
TXNED-000
Nederland
5,350


9,001


14,351


37.3
%
TXNED-010
Nederland Remote Motor Bank
2,381


 
2,381


100.0
%
TXNORH000
Northern Hills
8,024


 
8,024


100.0
%
TXNORH010
Northern Hills Remote Motor Bk
—


8,305


8,305


0.0
%
TXNORH050
Northern Hills Land
—


0


0


0.0
%
TXPAM-000
Pampa -Main
5,710


10,090


21,722


28.3
%
TXPAM-010
Pampa Motor Bank
1,020


 
1,020


100.0
%
TXSHOC100
Shoal Creek (BB)
3,767


2,781


6,548


57.5
%
TXSTE-200
Steeplechase (Cy-Fair) (CH)
9,647


 
15,150


63.7
%
TXUVA-000
Uvalde
5,051


5,572


12,484


40.5
%
TXUVA-080
Uvalde -Parking
—


1


1


40.0
%
TXWICF010
Wichita Falls Rmt Motor Bk
1,686


—


1,686


100.0
%
TXWICF083
Wichita Falls -Parking
1


—


1


100.0
%
TXWICF100
Wichita Falls (New)
11,085


—


16,722


66.3
%
VAABI-000
Abingdon
6,057


4,137


10,194


59.4
%
VACENS000
Central Springfield
6,459


8,299


20,326


31.8
%
VACOLR000
Coliseum-Riverdale
8,765


3,428


16,440


53.3
%
VAFAIC000
Fairfax Courthouse
20,034


—


20,034


100.0
%
VAORA-000
Orange
6,715


1,696


13,167


51.0
%
VAPROR000
Providence Road
—


11,441


11,441


0.0
%
VAROBB000
Robinson & Broad
12,832


—


19,147


67.0
%
WABAL-000
Ballard
8,839


6,976


15,815


55.9
%
WACAM-000
Camas
4,048


4,745


8,793


46.0
%
WACLA-000
Clarkston
8,806


—


8,806


100.0
%
WAEDM-000
Edmonds
7,933


3,663


11,596


68.4
%
WAGRE-000
Greenwood
7,489


4,727


12,216


61.3
%
WAIND-000
Industrial Br
6,269


10,342


16,611


37.7
%
WAKEN-100
Kennewick
10,121


3,415


13,536


74.8
%
WALYN-000
Lynden Branch
4,800


3,876


8,676


55.3
%
WALYN·080
Lynden BR Parking
1


0


1


55.0
%
WAPORT000
Port Townsend
5,485


4,672


10,157


54.0
%
WAQUI·000
Quincy Branch
4,414


4,483


8,897


49.6
%
WASEQ-000
Sequim
8,866


4,484


13,350


66.4
%
WAWENV000
Wenatchee Valley
9,347


6,943


16,290


57.4
%
XYZ000000
Exchange Property
71,591


(71,591
)
—


100.0
%
 
 
4,645,851


1,867,452


7,517,558


61.8
%









--------------------------------------------------------------------------------


EXHIBIT A-1


Amended and Restated Exhibit A to Master Lease
(As of March 1, 2005)


[TO BE ATTACHED]










TO BE MUTUALLY AGREED UPON AND INITIALED BY LANDLORD
AND TENANT, THEN INSERTED


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages
Project ID
Project Description
Address
City
ARBATM000
Batesville Main Facility
250 S. Broad St.
Batesville, AR
ARBATP080
Batesville Parking
College & Broad Streets
Batesville, AR
ARBEN-000
Bentonville
808 S Walton Blvd
Bentonville, AR
ARDOW-010
Downtown Drive-In
511 Church Street
Jonesboro, AR
ARMCA-080
McAdams Parking Lot
410 W. Washington
Jonesboro, AR
ARMCAT030
McAdams Trust Building
410 S. Main
Jonesboro, AR
ARMOUH000
Mountain Home Main Facility
650 South Street
Mountain Home, AR
AZRH-J000
R.H. Johnson Blvd
19022 R.H. Johnson Blvd
Sun City, AZ
CAARN-000
Arnold
1082 Highway 4
Arnold, CA
CABAYF000
Bay-Fair Branch
1200 Fairmont Dr
San Leandro, CA
CABURB000
Burlingame Branch
400 EI Camino Real
Burlingame, CA
CACANP100
Canoga Park Branch
22004 Sherman Way
Canoga Park, CA
CACOLH000
College Heights
2800 Oswell Street
Bakersfield, CA
CADIN-000
Dinuba
240 East Tulare Street
Dinuba, CA
CAEASF100
East Fresno
4445 East Tulare Street
Fresno, CA
CAEL-C400
EI Camino-Keily Branch
2900 EI Camino Real
Santa Clara, CA
CAEURM000
Eureka Main Branch
334 F Street
Eureka, CA
CAEURM080
Eureka Main Parking Lot
415 Fourth Street
Eureka, CA
CAFOL-000
Folsom
403 East Bidwell Street
Folsom, CA
CAFORB000
Fort Bragg Branch
228 North Main Street
Fort Bragg, CA
CAHAN-000
Hanford
180 North Redington St
Hanford, CA
CAHEA-000
Healdsburg
502 Healdsburg Avenue
Healdsburg, CA
CAHEMM000
Hemet Main
1687 East Florida Avenue
Hemet, CA
CAHILB200
Hilltop Branch
1300 Hilltop Drive
Redding, CA
CALANM000
Lancaster Main Office
730 West Lancaster Blvd
Lancaster, CA
CALEM-000
Lemoore 587
338 West D Street
Lemoore, CA
CALINV100
Lincoln Village
503 West Benjamin Holt Dr
Stockton, CA
CALIV-000
Livermore
1748 Railroad Ave
Livermore, CA
CAMAR-100
Marysville Branch
619 E Street
Marysville, CA
CAMARL000
Martin Luther King Jr
4103 South Western Avenue
Los Angeles, CA
CAMIS2300
Mission-23rd St Branch
2701 Mission Street
San Francisco, CA
CAMON-400
Montrose
2320 Honolulu Avenue
Montrose, CA
CAONTP000
Ontario Plaza
910 North Mountain Ave
Ontario, CA
CAORA-000
Orangevale Branch
8890 Greenback Lane
Orangevale, CA
CAORO-100
Oroville Branch
1820 Oro Dam Boulevard
Oroville, CA
CAPET-000
Petaluma
200 Kenetucky Street
Petaluma, CA
CAPLE-000
Pleasanton
337 Main Street
Pleasanton, CA
CAPOR-000
Porterville
345 North Main Street
Porterville, CA
CAREE-000
Reedley
936 G Street
Reedley, CA
CARES-000
Reseda Branch
18120 Sherman Way
Reseda, CA
CARID-000
Ridgecrest
101 West Ridgecrest Blvd
Ridgecrest, CA
CARID-080
Ridgecrest Parking
101 West Ridgecrest Blvd
Ridgecrest, CA
CASEAB100
Seaside Branch
1451 Fremont Boulevard
Seaside, CA
CASHEO000
Sherman Oaks
14701 Ventura Boulevard
Sherman Oaks, CA
CASLAV000
Slauson-Vermont Branch
5700 South Vermont Avenue
Los Angeles, CA
CAST-H000
St Helena
1001 Adams St
St Helena, CA
CASTOA000
Stockton Agri-Center
407 North Wilson Way
Stockton, CA
CASUNI100
Sunnyvale Industrial Branch
921 East Arques Avenue
Sunnyvale, CA


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
Project Description
Address
City
CASUSB000
Susanville Branch
50 N. Gay St.
Susanville, CA
CATOLL000
Toluca Lake
4123 West Olive Avenue
Burbank, CA
CATOLL080
Toluca Lake Parking
260 North Pass Ave
Burbank, CA
CATUR-000
Turlock
501 East Main Street
Turlock, CA
CAVACF000
Vacaville Financial Center
150 Parker St
Vacaville, CA
CAVERB000
Vernon Branch
3810 South Santa Fe Ave
Vernon, CA
CAWESL100
West Los Angeles Branch
11501 Santa Monica Blvd
West Los Angeles, CA
CAWILG100
Willow Glen Branch
1245 Lincoln Avenue
San Jose, CA
CAWOO-000
Woodland
50 West Main Street
Woodland, CA
CTBATP076
70 Batterson Park Rd
70 Batterson Park Rd
Farmington, CT
CTGREA076
240 Greenwich Ave (Exec)
240 Greenwich Ave
Greenwich, CT
CTMAIS076
777 Main St
777 Main St
Hartford, CT
DECHR-030
300 North Wakefield Dr (Chris
300 North Wakefield Dr
Newark, DE
FLBAY-300
Bayshore
6160 14th Street, West
Bradenton, FL
FLBAYP000
Bay Point
5000 Biscayne Boulevard
Miami, FL
FLBELB100
Bellair Bluffs
125 Indian Rocks Rd
Bellaire, FL
FLBLO-100
Blountstown
131 South Pear Street
Blountstown, FL
FLCHAH200
Charlotte Harbor
23081 Harborview Road
Charlotte Harbor, FL
FLCORR200
Coral Ridge (CF)
3600 N Federal Hwy
Ft. Lauderdale, FL
FLCRYR000
Crystal River
450 SE Hwy 19
Crystal River, FL
FLDAYB200
Daytona Beach Intl Speedway
1025 International Speedway Bd
Daytona Beach, FL
FLDELP000
Del Prado/Viscaya
909 Del Prado Boulevard
Cape Coral, FL
FLEASB100
East Bay Largo
2600 East Bay Drive
Largo, FL
FLEASB110
East Bay Largo Drive-In
2600 East Bay Drive
Largo, FL
FLEUS-010
Eustis-Remote Drive In
Eustis & Lemon St.
Eustis, FL
FLEUS-100
Eustis
100 North Bay St.
Eustis, FL
FLFORM000
Fort Myers Beach
2525 Estero Boulevard
Ft. Myers Beach, FL
FLFORW000
Fort Walton Beach
189 Eglin Prkwy, NE
Ft. Walton Beach, FL
FLFORW010
Fort Walton Beach Remote DI
189 Eglin Parkway NE
Ft. Walton Beach, FL
FLHOMO000
Homestead Office
850 Homestead Blvd.
Homestead, FL
FLINDR000
Indian Rocks
12046 Indian Rocks Road
Largo, FL
FLINV-010
Inverness Drive-In
940 West Main Street
Inverness, FL
FLlNV-400
Inverness
S Main Street and Highland
Inverness, FL
FLJAC-200
Jacaranda/West Sunrise
8190 West Sunrise Blvd.
Plantation, FL
FLJAYO000
Jay Office
3927 Hwy 4
Jay, FL
FLLIVO100
Live Oak
201 S. Ohio Ave.
Live Oak, FL
FLLON-000
Longwood/Central Pkwy
390 West Highway 434
Longwood, FL
FLMIAS000
Miami Shores/Shores Villages
9499 Northeast 2nd Avenue
Miami Shores, FL
FLMIAS200
Miami Shores
9190 Biscayne Blvd.
Miami, FL
FLMID-300
Midway
7760 W. Flagler Street
Miami, FL
FLPAL-100
Palatka
620 S. Hwy 19
Palatka, FL
FLPALB030
Palm Beach Vault
5701 Village Blvd.
West Palm Beach, FL
FLPLA-000
Plantation
7001 West Broward Boulevard
Plantation, FL
FLPLA-010
Plantation Drive-In
7001 W Broward Blvd
Plantation, FL
FLSOUL000
South Lakeland/Lake Miriam
5001 South Florida Avenue
Lakeland, FL
FLST-P000
St. Petersburg Beach
7500 Gulf Blvd.
St. Petersburg, FL
FLTARS000
Tarpon Springs
116 South Pinellas Avenue
Tarpon Springs, FL
FLTAV-100
Tavernier
92200 Over Seas Hwy
Tavernier, FL


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
Project Description
Address
City
FLTROC000
Trouble Creek
4526 US Hwy 19
New Port Richey, FL
FLTROC010
Trouble Creek Remote Drive In
4526 US Hwy 19
New Port Richey, FL
FLWEEW000
Weeki Wachee
9223 Cortez Blvd.
Brooksville, FL
FLWES-700
Westside
4311 Manatee Ave. West
Bradenton, FL
GAABEV000
Aberdeen Village
500 Northlake Drive
Peachtree City, GA
GADEC-000
Decatur (BS)
163 Clairmont Avenue
Decatur, GA
GAEASP000
East Point
2818 East Point Street
East Point, GA
GAFIT-010
Fitzgerald Drive-In
315 W. Central Ave.
Fitzgerald, GA
GAFITM000
Fitzgerald Main
115 E. Central Ave.
Fitzgerald, GA
GAHAR-010
Hartwell Drive-in
241 E. Howell St.
Hartwell, GA
GAHARM000
Hartwell Main
241 E. Howell St.
Hartwell, GA
GAJES-000
Jesup
204 W. Cherry Street
Jesup, GA
GANEWM000
Newnan Main
17-23 Greenville Street
Newnan, GA
MA102M076
1025 -1075 Main (Building I
1025 -1075 Main (blds I & II)
Waltham, MA
MA46-P000
46 Pleasant St
46 Pleasant St
Malden, MA
MAMALO030
200 Exchange St (Malden Ops C
200 Exchange St
Malden, MA
MAPLES076
700 Pleasant St
700 Pleasant St
New Bedford, MA
MDEAS-000
Easton -BAL
36 N. Washington Street
Easton, MD
MDWHE-000
Wheaton
2601 University Boulevard
Wheaton, MD
MECOUS000
178 Court St
178 Court St
Auburn, ME
MEGAND030
65 Gannett Dr
65 Gannett Dr
South Portland, ME
MOBAL-000
Ballwin Facility
15115 Manchester Road
Ballwin, MO
MOBEL-000
Belton Facility
1818 East North Avenue
Belton, KS
MOFOR-200
Forsyth Facility
Highway 160 & Main St.
Forsyth, MO
MOFROS000
Front Street Facility
#1 Front Street
Troy, MO
MOI70N000
1-70 & Noland Facility
4041 Lynn Court Drive
Independence, MO
MOMETH000
Metropolitan/Holmes
8550 Holmes Rd.
Kansas City, MO
MOOFAM000
O'Fallon MO Facility
311 S. Main
O'Fallon, MO
MOWES-100
Westport Facility
331 Westport Road
Kansas City, MO
NCGATC076
Gateway Center -Charlotte
901 West Trade Street
Charlotte, NC
NCHENM200
Hendersonville Main Office
707 North Main Street
Hendersonville, NC
NHCENS000
20 Central Sq
20 Central Sq
Keene, NH
NHMAIS076
143-157 Main St
143-157 Main St
Nashua, NH
NHMARS000
3 Pleasant St (Market Sq)
3 Pleasant St
Portsmouth, NH
NJ310B000
3109 Bergenline Ave (31st S
3109 Bergenline Ave
Union City, NJ
NJ639R000
639 Rte 18 & Arthur St
639 Rte 18 & Arthur St
East Brunswick, NJ
NJBEER076
40 Beechwood Rd
40 Beechwood Rd
Summit, NJ
NJBELA076
209-215 Bellevue Ave
209-215 Bellevue Ave
Hammonton, NJ
NJCHAB000
150 Chambers Bridge Rd
150 Chambers Bridge Rd
Brick, NJ
NJCRAR000
591 Cranbury Rd
591 Cranbury Rd
East Brunswick, NJ
NJEASR000
54 East Ridgewood Ave
54 East Ridgewood Ave
Ridgewood, NJ
NJHACS000
207-209 Hackensack St
207-209 Hackensack St
Wood Ridge, NJ
NJHUNS100
4 Hunter St
4 Hunter St
Lodi, NJ
NJHWY9076
3670 Hwy 9
3670 Hwy 9
Freehold, NJ
NJMAIC000
Main &Corliss
Main & Corliss
Allenhurst, NJ
NJMAPA100
161 Maplewood Ave (Main)
161 Maplewood Ave
Maplewood, NJ
NJNORW000
601,607-609 North Wood Ave
601,607-609 N Wood Ave
Linden, NJ
NJNSRT070
395 N/S Rte 70
395 N/S Rte 70
Lakewood, NJ


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
Project Description
Address
City
NJRT-2076
1125 Rte 22 West
1125 Rte 22 West
Bridgewater, NJ
NJRT-7076
4900 Rte 70
4900 Rte 70
Pennsauken, NJ
NJSOUO000
8 South Orange Ave
8 South Orange Ave
South Orange, NJ
NJSOUW000
35 South Washington Ave
35 South Washington Ave
Bergenfield, NJ
NJSPRA200
367 Springfield Ave
367 Springfield Ave
Summit, NJ
NJSUMR100
296 Summerhill Rd
296 Summerhill Rd
Spotswood, NJ
NJTILR000
1501 Tilton Rd
1501 Tilton Rd
Northfield, NJ
NMAMA-000
Amador
250 W. Amador
Las Cruces, NM
NMLASC076
Las Cruces Main Aux. Bldg.
250-B W. Amador
Las Cruces, NM
NMLASC080
Las Cruces Br. Parking
12642 W. Mountain
Las Cruces, NM
NMSANF010
Santa Fe -Motor Bank
1234 St. Michael's Drive
Santa Fe, NM
NMSANF200
Santa Fe-Main Facility
1234 St. Michael's Drive
Santa Fe, NM
NVLASV030
Las Vegas Operations CTR
4101 E. Charleston Blvd
Las Vegas, NV
NVREN0030
Reno Operations Center
895 S. 21St Street
Sparks, NV
NY168S000
91-16 168th St
91-16 168 Street
Jamaica, NY
NY333P000
3330 Park Ave
3330 Park Ave
Wantagh, NY
NY575B030
575 Broadway (Peter D Kiernan
575 Broadway
Albany, NY
NYBROR076
600 Broadhollow Rd
600 Broad Hollow Rd
Melville, NY
NYCUTM020
17 Cutter Mill Rd
17 Cutter Mill Rd
Great Neck, NY
NYEASA076
1 East Ave
One East Ave
Rochester, NY
NYEASP000
52 East Park Ave
52 East Park Ave
Long Beach, NY
NYGENS076
268 Genesee St (Complex)
268 Genesee/Court St
Utica, NY
NYGENS176
120 Genesee St
120 Genesee St
Auburn, NY
NYGRAA100
2300 Grand Ave
2300 Grand Ave
Baldwin, NY
NYHEM-076
15 Hempstead
15 Hempstead Gardens Dr
West Hempstead, NY
NYHEMA000
269 Hempstead Ave
269 Hempstead Ave
Malverne, NY
NYHEMT000
2310 Hempstead Tpke
2310 Hempstead Tpke
East Meadow, NY
NYHEMT200
3161 Hempstead Tpke
3161 Hempstead Tpke
Levittown, NY
NYJAMS080
49 James St
49 James St
Albany, NY
NYMERA076
15 Merrick Ave
15 Merrick Ave
Merrick, NY
NYMIDN000
10 Middle Neck Rd
10 Middle Neck Rd
Great Neck, NY
NYSTAS076
500 State St
500 State St
Schenectady, NY
NYSTAS176
69 State St
69 State St
Albany, NY
NYSTAS276
63 State St
63 State St
Albany, NY
NYTHIS076
418 Third St
418 Third St, Suite 101
Niagara Falls, NY
NYTRAR030
2970 Transit Rd
2970 Transit Rd
West Seneca, NY
OKBROA000
Broken Arrow Facility
1800 S Elm Place
Broken Arrow, OK
OKCAT-000
Catoosa Facility
1801 N. Hwy 66
Catoosa, OK
OKENI-000
Enid Facility
300 W. Randolf
Enid, OK
OKFOUC000
Founder's Center
5613 N. May Avenue
Oklahoma City, OK
OKNORP076
North Pointe Facility
205 E. Pine
Tulsa, OK
OKTULS000
Tulsa Security/31 st Street
10802 E. 31st Street
Tulsa, OK
OKWES-000
Western Drive In
5051 S. Lewis
Tulsa, OK
ORGRAP100
Grants Pass
735 SE 6th Street
Grants Pass, OR
ORGRE-000
Gresham
200 East Powell Blvd
Gresham, OR
ORPAR-000
Parkrose
10120 NE Sandy Blvd
Portland, OR
ORRED-000
Redmond
552 S 6th St
Redmond, OR
PABLAM030
550 Blair Mill Rd
550 Blair Mill Rd
Horsham, PA


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
Project Description
Address
City
PABUSA100
9501 Bustleton Ave
9501 Bustleton Ave
Philadelphia, PA
PAEAST100
6 East Trenton Ave
6 East Trenton Ave
Morrisville, PA
RIDUPD076
125 Dupont Dr (operations ctr
125 Dupont Dr
Providence, RI
RIPOSR076
6725 Post Rd
6725 Post Rd
North Kingstown, RI
SCFLOM000
Florence Main Office
265 South Irby Street
Florence, SC
SCGREM100
Greenwood Main Office
323 Main Street
Greenwood, SC
SCHILH000
Hilton Head --Pope Ave.
59 Pope Avenue
Hilton Head, SC
SCROCH300
Rock Hill MO (RHNB)
222 East Main Street
Rock Hill, SC
SCSPAM000
Spartanburg Main Office
295 East Main Street
Spartanburg, SC
TNCLAM000
Clarksville Main Office
215 Legion Street
Clarksville, TN
TNCLAM081
Clarksville M.O. Pkg. Lot #2
326 Main Street
Clarksville, TN
TNCOLM000
Columbia Main Office
200 West 7th Street
Columbia, TN
TNLEB-000
Lebanon Main Office
120 West Main Street
Lebanon, TN
TNOAKR000
Oak Ridge Main Office
795 Main Street West
Oak Ridge, TN
TNOAKR080
Oak Ridge Main Office Parking
795 Main Street West
Oak Ridge, TN
TXBEA-010
Beaumont Remote Motor Bank
2635 Broadway
Beaumont, TX
TXBEA-080
Beaumont Parking
2634 Liberty
Beaumont, TX
TXCAMW000
Camp Wisdom
600 East Camp Wisdom
Duncanville, TX
TXCAMW080
Camp Wisdom -Parking
611 Michaels
Duncanville, TX
TXCAMW081
Camp Wisdom -Parking
607 Michaels
Duncanville, TX
TXCAMW082
Camp Wisdom -Parking
603 Michaels
Duncanville, TX
TXHAR-000
Harlandale
111 Rayburn
San Antonio, TX
TXHAR-010
Harlandale Remote Motor Bank I
111 Rayburn
San Antonio, TX
TXNED-000
Nederland
1308 Boston
Nederland, TX
TXNED-010
Nederland Remote Motor Bank
1323 Boston
Nederland, TX
TXNORH000
Northern Hills
12303 Nacogdoches
San Antonio, TX
TXNORH010
Northern Hills Remote Motor Bk
11714 Perrin Beitel
San Antonio, TX
TXNORH050
Northern Hills Land
11714 Perrin Beitel
San Antonio, TX
TXSHOC100
Shoal Creek (BB)
7900 Shoal Creek
Austin, TX
TXSTE-200
Steeplechase (Cy-Fair) (CH)
11025 FM 1960 W.
Houston, TX
TXUVA-000
Uvalde
220 East Main Street
Uvalde, TX
TXUVA-080
Uvalde -Parking
220 East Main Street
Uvalde, TX
TXWICF010
Wichita Falls Rmt Motor Bk
807 Lamar Street
Wichita Falls, TX
TXWICF083
Wichita Falls -Parking
808 Lamar Street
Wichita Falls, TX
TXWICF100
Wichita Falls (New)
2733 Midwestern Parkway
Wichita Falls, TX
VAABI-000
Abingdon
271 West Main Street
Abingdon, VA
VACENS000
Central Springfield
6315 Backlick Road
Springfield, VA
VACOLR000
Coliseum-Riverdale
2030 Coliseum Drive, #A
Hampton, VA
VAFAIC000
Fairfax Courthouse
10440 Main Street
Fairfax, VA
VAORA-000
Orange
113 West Main Street
Orange, VA
VAROBB000
Robinson & Broad
2601 West Broad Street
Richmond, VA
WABAL-000
Ballard
2010 NW Market Street
Seattle, WA
WACAM-000
Camas
528 NE 4th Ave
Camas, WA
WACLA-000
Clarkston
748 6th St
Clarkston, WA
WAEDM-000
Edmonds
306 Main St
Edmonds, WA
WAGRE-000
Greenwood
404 N 85th Street
Seattle, WA
WAIND-000
Industrial Br
2764 1st Ave S
Seattle, WA
WAKEN-100
Kennewick
3420 W. Kennewick Ave
Kennewick, WA


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
Project Description
Address
City
WALYN-000
Lynden Branch
700 Front St
Lynden, WA
WALYN-080
Lynden BR Parking
700 Front ST
Lynden, WA
WAPORT000
Port Townsend
734 Water Street
Port Townsend, WA
WAQUI-000
Quincy Branch
500 Central Ave S
Quincy, WA
WASEQ-000
Sequim
114 S Sequim Ave
Sequim, WA
WAWENV000
Wenatchee Valley
30 S Wenatchee Ave
Wenatchee, WA
XYZ000000
Exchange Property
 
 
 
 
 
 
Properties Sold to 3rd parties during the Oct 1, 2004 -Mar 1, 2005 period:
 
NJCARC176
301 Carnegie Ctr (pkg 3600 Br
301 Carnegie Ctr
Princeton, NJ
NYBROH076
300 Broad Hollow Rd (Corp HQ)
300 Broadhollow Rd
Melville, NY
NYBROH080
Broadhollow Parking Lot
300 Broadhollow Road
Melville, NY
NYHEMA076
60 Hempstead Ave
60 Hempstead Ave
West Hempstead, NY
NYHEMA080
60 Hempstead Ave Parking
60 Hempstead Ave/Woodview Road
West Hempstead, NY
PATOUD076
200 Tournament Dr
200 Tournament Dr
Horsham, PA


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
State
Zip
Property Type
Leased Premises
Total SF
Occupancy Percentage
ARBATM000
AR
72503
Banking Center w/ Motor Bank
5,057


17,407


29.10
%
ARBATP080
AR
72501
Parking Lot
—


1


n/a


ARBEN-000
AR
72712
Banking Center w/ Motor Bank
8,217


10,727


76.60
%
AROOW-010
AR
72401
Remote Motor Bank
610


610


100.00
%
ARMCA-080
AR
72401
Parking Lot
1


1


n/a


ARMCAT030
AR
72401
Banking Center w/o Motor Bank
6,436


18,425


34.90
%
ARMOUH000
AR
72653
Banking Center w/ Motor Bank
8,922


15,724


56.70
%
AZRH-J000
AZ
85375
Banking Center w/ Motor Bank
12,693


12,693


100.00
%
CAARN-000
CA
95223
Banking Center w/o Motor Bank
9,727


9,727


100.00
%
CABAYF000
CA
94578
Banking Center w/o Motor Bank
9,505


14,251


66.70
%
CABURB000
CA
94010
Banking Center w/ Motor Bank
10,307


10,307


100.00
%
CACANP100
CA
91303
Banking Center w/o Motor Bank
9,360


9,360


100.00
%
CACOLH000
CA
93306
Banking Center w/o Motor Bank
12,018


12,018


100.00
%
CAOIN-000
CA
93618
Banking Center w/o Motor Bank
9,316


9,316


100.00
%
CAEASF100
CA
93702
Banking Center w/o Motor Bank
10,273


10,273


100.00
%
CAEL-C400
CA
95051
Banking Center w/o Motor Bank
7,243


12,705


57.00
%
CAEURM000
CA
95501
Banking Center w/o Motor Bank
12,142


15,453


78.60
%
CAEURM080
CA
95501
Parking Lot
1


1


n/a


CAFOL-000
CA
95630
Banking Center w/o Motor Bank
8,786


13,202


66.60
%
CAFORB000
CA
95437
Banking Center w/o Motor Bank
8,216


11,031


74.50
%
CAHAN-000
CA
93230
Banking Center w/ Motor Bank
12,193


14,673


83.10
%
CAHEA-000
CA
95448
Banking Center w/o Motor Bank
9,318


9,318


100.00
%
CAHEMM000
CA
92343
Banking Center w/o Motor Bank
15,733


15,733


100.00
%
CAHILB200
CA
96003
Banking Center w/o Motor Bank
8,725


13,034


66.90
%
CALANM000
CA
93534
Banking Center w/o Motor Bank
11,576


16,002


72.30
%
CALEM-000
CA
93245
Banking Center w/o Motor Bank
8,099


9,292


87.20
%
CALlNV100
CA
95207
Banking Center w/o Motor Bank
12,069


17,372


69:5%


CALlV-000
CA
94550
Banking Center w/o Motor Bank
18,297


18,297


100.00
%
CAMAR-100
CA
95901
Banking Center w/o Motor Bank
5,007


10,335


48.40
%
CAMARL000
CA
90062
Banking Center w/o Motor Bank
12,907


12,907


100.00
%
CAMIS2300
CA
94110
Banking Center w/o Motor Bank
11,298


11,298


100.00
%
CAMON-400
CA
91020
Banking Center w/o Motor Bank
9,721


9,721


100.00
%
CAONTP000
CA
91762
Banking Center w/o Motor Bank
10,408


13,985


74.40
%
CAORA-000
CA
95662
Banking Center w/o Motor Bank
7,944


12,215


65.00
%
CAORO-100
CA
95965
Banking Center w/o Motor Bank
7,277


11,691


62.20
%
CAPET-000
CA
94952
Banking Center w/o Motor Bank
7,714


15,814


48.80
%
CAPLE-000
CA
94566
Banking Center w/o Motor Bank
9,097


12,857


70.80
%
CAPOR-000
CA
93257
Banking Center w/ Motor Bank
11,019


14,853


74.20
%
CAREE-000
CA
93654
Banking Center w/oMotor Bank
9,559


11,981


79.80
%
CARES-000
CA
91335
Banking Center w/o Motor Bank
10,665


13,126


81:3%


CARl0-000
CA
93555
Banking Center w/o Motor Bank
11,694


11,694


100.00
%
CARl0-080
CA
93555
Parking Lot
1


1


n/a


CASEAB100
CA
93955
Banking Center w/o Motor Bank
6,910


10,934


63.20
%
CASHEO000
CA
91403
Banking Center w/o Motor Bank
10,155


10,155


100.00
%
CASLAV000
CA
90037
Banking Center w/o Motor Bank
13,130


13,130


100.00
%
CAST-H000
CA
94574
Banking Center w/o Motor Bank
10,522


13,221


79.60
%
CASTOA000
CA
95205
Banking Center w/o Motor Bank
11,810


17,260


68.40
%
CASUNI100
CA
94086
Banking Center w/o Motor Bank
9,299


17,980


51.70
%


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
State
Zip
Property Type
Leased Premises
Total SF
Occupancy Percentage
CASUSB000
CA
96130
Banking Center w/o Motor Bank
8,079


11,785


68.6
%
CATOLL000
CA
91505
Banking Center w/o Motor Bank
12,912


12,912


100.0
%
CATOLL080
CA
91505
Parking Lot
1


1


n/a


CATUR-000
CA
95380
Banking Center w/ Motor Bank
11,580


13,627


85.0
%
CAVACF000
CA
95688
Banking Center w/o Motor Bank
13,667


19,326


70.7
%
CAVERB000
CA
90058
Banking Center w/o Motor Bank
13,156


13,156


100.0
%
CAWESL100
CA
90025
Banking Center -Retail
13,296


13,296


100.0
%
CAWILG100
CA
95125
Banking Center w/o Motor Bank
6,365


9,905


64.3
%
CAWOO-000
CA
95695
Banking Center w/ Motor Bank
9,907


16,036


61.8
%
CTBATP076
CT
06032
Office Space
127,713


127,713


100.0
%
CTGREA076
CT
06830
Office Space
34,400


41,047


83.8
%
CTMAIS076
CT
06115
Office Space
210,414


359,266


58.6
%
DECHR-030
DE
19702
Operations Center
115,664


115,664


100.0
%
FLBAY-300
FL
34207
Banking Center w/ Motor Bank
9,294


15,970


58.2
%
FLBAYP000
FL
33147
Banking Center w/o Motor Bank
8,976


15,618


57.5
%
FLBELB100
FL
33770
Banking Center w/ Motor Bank
6,555


17,004


38.5
%
FLBLO-100
FL
32424
Banking Center w/ Motor Bank
6,548


12,697


51.6
%
FLCHAH200
FL
33980
Banking Center w/ Motor Bank
6,204


12,593


49.3
%
FLCORR200
FL
33308
Banking Center w/ Motor Bank
6,921


18,607


37.2
%
FLCRYR000
FL
34423
Banking Center w/ Motor Bank
7,563


10,879


69.5
%
FLDAYB200
FL
32114
Banking Center w/ Motor Bank
14,080


14,080


100.0
%
FLDELP000
FL
33922
Banking Center w/ Motor Bank
6,507


9,000


72.3
%
FLEASB100
FL
33770
Banking Center w/ Motor Bank
7,879


16,168


48.7
%
FLEASB110
FL
33770
Remote Motor Bank
334


334


100.0
%
FLEUS-010
FL
32726
Remote Motor Bank
919


919


100.0
%
FLEUS-100
FL
32726
Banking Center w/o Motor Bank
7,049


15,988


44.1
%
FLFORM000
FL
33931
Banking Center w/ Motor Bank
5,773


12,588


45.9
%
FLFORW000
FL
32548
Banking Center w/ Motor Bank
6,012


11,757


51.1
%
FLFORW010
FL
32548
Remote Motor Bank
231


231


100.0
%
FLHOMO000
FL
33030
Banking Center w/ Motor Bank
10,935


14,315


76.4
%
FLINDR000
FL
33770
Banking Center w/ Motor Bank
6,113


17,138


35.7
%
FLINV-010
FL
34450
Remote Motor Bank
286


286


100.0
%
FLINV-400
FL
34450
Banking Center w/ Motor Bank
8,642


17,257


50.1
%
FLJAC-200
FL
33322
Banking Center w/ Motor Bank
12,269


16,398


74.8
%
FLJAYO000
FL
32565
Banking Center w/ Motor Bank
5,493


10,652


51.6
%
FLLIV0100
FL
32060
Banking Center w/ Motor Bank
5,993


19,431


30.8
%
FLLON-000
FL
32750
Banking Center w/ Motor Bank
4,839


13,809


35.0
%
FLMIAS000
FL
33138
Banking Center w/ Motor Bank
7,151


18,468


38.7
%
FLMIAS200
FL
33138
Banking Center w/ Motor Bank
5,382


10,867


49.5
%
FLMID-300
FL
33144
Banking Center w/ Motor Bank
15,477


15,477


100.0
%
FLPAL-100
FL
32177
Banking Center w/ Motor Bank
4,034


11,117


36.3
%
FLPALB030
FL
33407
Operations Center
12,315


12,315


100.0
%
FLPLA-000
FL
33317
Banking Center w/ Motor Bank
13,470


13,470


100.0
%
FLPLA-010
FL
33317
Remote Motor Bank
634


634


100.0
%
FLSOUL000
FL
33803
Banking Center w/ Motor Bank
4,853


9,969


48.7
%
FLST-P000
FL
33706
Banking Center w/ Motor Bank
4,929


12,622


39.1
%
FLTARS000
FL
34688
Banking Center w/ Motor Bank
7,536


13,032


57.8
%
FLTAV-100
FL
33070
Banking Center w/ Motor Bank
6,051


9,009


67.2
%


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
State
Zip
Property Type
Leased Premises
Total SF
Occupancy Percentage
FLTROC000
FL
34652
Banking Center w/ Motor Bank
7,760


18,148


42.8
%
FLTROC010
FL
34652
Remote Motor Bank
630


630


100.0
%
FLWEEW000
FL
34613
Banking Center w/ Motor Bank
9,920


16,103


61.6
%
FLWES-700
FL
34209
Banking Center w/ Motor Bank
7,448


13,730


54.2
%
GAABEV000
GA
03030
Banking Center w/ Motor Bank
16,713


21,881


76.4
%
GADEC-000
GA
30030
Banking Center w/ Motor Bank
8,722


10,683


81.6
%
GAEASP000
GA
30344
Banking Center w/ Motor Bank
6,757


13,270


50.9
%
GAFIT-010
GA
31750
Remote Motor Bank
362


362


100.0
%
GAFITM000
GA
31750
Banking Center w/o Motor Bank
4,590


9,649


47.6
%
GAHAR-010
GA
30643
Remote Motor Bank
246


246


100.0
%
GAHARM000
GA
30643
Banking Center w/o Motor Bank
6,509


12,239


53.2
%
GAJES-000
GA
31545
Banking Center w/ Motor Bank
6,910


10,575


65.3
%
GANEWM000
GA
30263
Banking Center w/ Motor Bank
7,170


20,479


35.0
%
MA102M076
MA
02451
Office Space
308,478


308,478


100.0
%
MA46-P000
MA
02148
Banking Center w/o Motor Bank
8,806


21,909


40.2
%
MAMALO030
MA
02140
Operations Center
314,156


314,156


100.0
%
MAPLES076
MA
02740
Office Space
15,081


79,792


18.9
%
MDEAS-000
MD
21601
Banking Center w/o Motor Bank
—


16,409


0.0
%
MDWHE-000
MD
20902
Banking Center w/ Motor Bank
8,509


18,323


46.4
%
MECOUS000
ME
04210
Banking Center w/o Motor Bank
8,824


12,898


68.4
%
MEGAND030
ME
04106
Operations Center
33,767


33,767


100.0
%
MOBAL-000
MO
63011
Banking Center w/ Motor Bank
8,098


13,681


59.2
%
MOBEL-000
MO
64012
Banking Center w/ Motor Bank
7,138


14,906


47.9
%
MOFOR-200
MO
65653
Banking Center w/ Motor Bank
5,980


10,216


58.5
%
MOFROS000
MO
63379
Banking Center w/ Motor Bank
4,973


12,297


40.4
%
MOI70N000
MO
64055
Banking Center w/ Motor Bank
8,444


13,244


63.8
%
MOMETH000
MO
64131
Banking Center w/ Motor Bank
6,779


13,514


50.2
%
MOOFAM000
MO
63366
Banking Center w/ Motor Bank
4,243


10,891


39.0
%
MOWES-100
MO
64111
Banking Center w/ Motor Bank
8,344


18,648


44.7
%
NCGATC076
NC
28202
Office Space
297,675


310,745


95.8
%
NCHENM200
NC
28739
Banking Center w/ Motor Bank
7,689


10,024


76.7
%
NHCENS000
NH
03431
Banking Center w/ Motor Bank
8,908


20,610


43.2
%
NHMAIS076
NH
03060
Office Space
24,216


55,995


43.2
%
NHMARS000
NH
03801
Banking Center w/o Motor Bank
12,196


12,196


100.0
%
NJ310B000
NJ
07087
Banking Center w/o Motor Bank
4,705


13,762


34.2
%
NJ639R000
NJ
08816
Banking Center w/o Motor Bank
25,419


25,419


100.0
%
NJBEER076
NJ
07901
Office Space
13,680


13,680


100.0
%
NJBELA076
NJ
08037
Office Space
19,724


28,227


69.9
%
NJCHAB000
NJ
08723
Banking Center w/o Motor Bank
4,775


12,526


38.1
%
NJCRAR000
NJ
08816
Banking Center w/o Motor Bank
7,755


11,784


65.8
%
NJEASR000
NJ
07450
Banking Center w/ Motor Bank
16,933


30,611


55.3
%
NJHACS000
NJ
07075
Banking Center w/o Motor Bank
5,528


14,385


38.4
%
NJHUNS100
NJ
07644
Banking Center w/o Motor Bank
6,159


12,434


49.5
%
NJHWY9076
NJ
07728
Office Space
22,852


30,251


75.5
%
NJMAIC000
NJ
08046
Banking Center w/o Motor Bank
7,625


18,957


40.2
%
NJMAPA100
NJ
07040
Banking Center w/o Motor Bank
8,090


16,505


49.0
%
NJNORW000
NJ
07036
Banking Center w/o Motor Bank
20,355


20,355


100.0
%
NJNSRT070
NJ
08710
Banking Center w/o Motor Bank
14,898


17,941


83.0
%









--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
State
Zip
Property Type
Leased Premises
Total SF
Occupancy Percentage
NJRT-2076
NJ
08807
Office Space
48,325


95,620


50.5
%
NJRT-7076
NJ
08109
Office Space
19,547


22,720


86.0
%
NJSOUO000
NJ
07079
Banking Center w/o Motor Bank
4,644


14,216


32.7
%
NJSOUW000
NJ
07621
Banking Center w/o Motor Bank
5,296


13,141


40.3
%
NJSPRA200
NJ
07901
Banking Center w/o Motor Bank
16,707


16,707


100.0
%
NJSUMR100
NJ
08884
Banking Center w/o Motor Bank
5,355


17,132


31.3
%
NJTILR000
NJ
08225
Banking Center w/o Motor Bank
5,735


15,972


35.9
%
NMAMA-000
NM
88001
Banking Center w/ Motor Bank
5,102


9,203


55.4
%
NMLASC076
NM
88001
Office Space
—


3,985


0.0
%
NMLASC080
NM
88004
Parking Lot
—


0


n/a


NMSANF010
NM
87501
Remote Motor Bank
6,340


6,340


100.0
%
NMSANF200
NM
87501
Banking Center w/o Motor Bank
16,618


31,054


53.5
%
NVLASV030
NV
89104
Operations Center
103,911


148,068


70.2
%
NVREN0030
NV
89431
Operations Center
21,018


40,343


52.1
%
NY168S000
NY
11432
Banking Center w/o Motor Bank
10,240


10,240


100.0
%
NY333P000
NY
11793
Banking Center w/o Motor Bank
6,090


10,875


56.0
%
NY575B030
NY
12207
Operations Center
111,693


111,693


100.0
%
NYBROR076
NY
11747
Office Space
9,502


16,399


57.9
%
NYCUTM020
NY
11021
Remote ATM
126


126


100.0
%
NYEASA076
NY
14638
Office Space
55,067


99,921


55.1
%
NYEASP000
NY
11561
Banking Center w/o Motor Bank
4,921


9,923


49.6
%
NYGENS076
NY
13502
Office Space
35,379


75,607


46.8
%
NYGENS176
NY
13021
Office Space
23,710


39,135


60.6
%
NYGRAA100
NY
11510
Banking Center w/o Motor Bank
7,496


11,694


64.1
%
NYHEM-076
NY
11552
Office Space
37,041


37,041


100.0
%
NYHEMA000
NY
11565
Banking Center w/o Motor Bank
5,917


11,062


53.5
%
NYHEMT000
NY
11554
Banking Center w/o Motor Bank
6,709


10,701


62.7
%
NYHEMT200
NY
11756
Banking Center w/o Motor Bank
10,511


10,511


100.0
%
NYJAMS080
NY
12201
Parking Lot
1


1


n/a


NYMERA076
NY
11566
Office Space
7,646


19,410


39.4
%
NYMIDN000
NY
11021
Banking Center w/o Motor Bank
9,090


9,948


91.4
%
NYSTAS076
NY
12305
Office Space
18,893


80,372


23.5
%
NYSTAS176
NY
12201
Office Space
91,963


161,316


57.0
%
NYSTAS276
NY
12205
Office Space
—


5,878


0.0
%
NYTHIS076
NY
14301
Office Space
8,093


18,273


44.3
%
NYTRAR030
NY
14224
Operations Center
88,938


88,938


100.0
%
OKBROA000
OK
74012
Banking Center w/ Motor Bank
5,787


11,120


52.0
%
OKCAT-000
OK
74015
Banking Center w/ Motor Bank
5,502


11,440


48.1
%
OKENI-000
OK
73701
Banking Center w/ Motor Bank
3,722


7,395


50.3
%
OKFOUC000
OK
73112
Banking Center w/ Motor Bank
13,945


19,903


70.1
%
OKNORP076
OK
74106
Banking Center -Retail
6,650


47,280


14.1
%
OKTULS000
OK
74147
Banking Center w/ Motor Bank
8,015


13,617


58.9
%
OKWES-000
OK
74105
Banking Center w/ Motor Bank
4,477


8,734


51.3
%
ORGRAP100
OR
97526
Banking Center w/ Motor Bank
8,705


20,207


43.1
%
ORGRE-000
OR
97030
Banking Center w/ Motor Bank
6,687


10,688


62.6
%
ORPAR-000
OR
97220
Banking Center w/ Motor Bank
7,925


14,219


55.7
%
ORRED-000
OR
97756
Banking Center w/ Motor Bank
4,282


5,719


74.9
%
PABLAM030
PA
19044
Operations Center
97,123


97,123


100.0
%





--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
State
Zip
Property Type
Leased Premises
Total SF
Occupancy Percentage
PABUSA100
PA
19115
Banking Center w/o Motor Bank
12,114


12,114


100.0
%
PAEAST100
PA
19067
Banking Center w/o Motor Bank
6,920


14,633


47.3
%
RIDUPD076
RI
02907
Office Space
139,124


175,785


79.1
%
RIPOSR076
RI
02852
Office Space
9,673


22,582


42.8
%
SCFLOM000
SC
29501
Banking Center w/ Motor Bank
5,674


11,075


51.2
%
SCGREM100
SC
29646
Banking Center w/ Motor Bank
6,522


16,136


40.4
%
SCHILH000
SC
29928
Banking Center w/ Motor Bank
8,357


15,887


52.6
%
SCROCH300
SC
29730
Banking Center w/ Motor Bank
13,672


18,879


72.4
%
SCSPAM000
SC
29302
Banking Center w/ Motor Bank
14,173


19,810


71.5
%
TNCLAM000
TN
37040
Banking Center w/ Motor Bank
8,312


21,009


39.6
%
TNCLAM081
TN
37040
Parking Lot
—


0


n/a


TNCOLM000
TN
38401
Banking Center w/ Motor Bank
5,212


10,380


50.2
%
TNLEB-000
TN
37087
Banking Center w/ Motor Bank
6,557


12,237


53.6
%
TNOAKR000
TN
37830
Banking Center w/ Motor Bank
8,866


20,016


44.3% I


TNOAKR080
TN
37830
Parking Lot
—


1


n/a


TXBEA-010
TX
77702
Remote Motor Bank
7,224


7,224


100.0
%
TXBEA-080
TX
77702-1935
Parking Lot
1


1


n/a


TXCAMW000
TX
75116-2799
Banking Center w/ Motor Bank
4,162


7,498


55.5
%
TXCAMW080
TX
75116-2799
Parking Lot
1


1


n/a


TXCAMW081
TX
75116-2799
Parking Lot
1


1


n/a


TXCAMW082
TX
75116-2799
Parking Lot
1


1


n/a


TXHAR-000
TX
78221-1336
Banking Center w/o Motor Bank
7,449


15,526


48.0
%
TXHAR-010
TX
78221-1336
Remote Motor Bank
1,156


1,156


100.0
%
TXNED-000
TX
77627
Banking Center w/o Motor Bank
5,350


14,351


37.3
%
TXNED-010
TX
77627
Remote Motor Bank
2,381


2,381


100.0
%
TXNORH000
TX
78217-2197
Banking Center w/ Motor Bank
8,024


8,024


100.0
%
TXNORH010
TX
78233
Remote Motor Bank
—


8,305


0.0
%
TXNORH050
TX
78217-2106
Vacant Land
—


0


n/a


TXSHOC100
TX
78703
Banking Center w/ Motor Bank
3,767


6,548


57.5
%
TXSTE-200
TX
77065
Banking Center w/ Motor Bank
9,647


15,150


63.7
%
TXUVA-000
TX
78801-5639
Banking Center w/ Motor Bank
5,051


12,484


40.5
%
TXUVA-080
TX
78801-5639
Parking Lot
—


1


n/a


TXWICF010
TX
76301-6826
Remote Motor Bank
1,686


1,686


100.0
%
TXWICF083
TX
76301-6826
Parking Lot
1


1


n/a


TXWICF100
TX
76308
Banking Center w/ Motor Bank
11,085


16,722


66.3
%
VAABI-000
VA
24210
Banking Center w/ Motor Bank
6,057


10,194


59.4
%
VACENS000
VA
22150
Banking Center w/ Motor Bank
6,459


20,326


31.8
%
VACOLR000
VA
23666
Banking Center w/ Motor Bank
8,765


16,440


53.3
%
VAFAIC000
VA
22030
Banking Center w/o Motor Bank
20,034


20,034


100.0
%
VAORA-000
VA
22960
Banking Center w/ Motor Bank
6,715


13,167


51.0
%
VAROBB000
VA
23220
Banking Center w/ Motor Bank
12,832


19,147


67.0
%
WABAL-000
WA
98107
Banking Center w/ Motor Bank
8,839


15,815


55.9
%
WACAM-000
WA
98607
Banking Center w/ Motor Bank
4,048


8,793


46.0
%
WACLA-000
WA
99403
Banking Center w/ Motor Bank
8,806


8,806


100.0
%
WAEDM-000
WA
98020
Banking Center w/ Motor Bank
7,933


11,596


68.4
%
WAGRE-000
WA
98103
Banking Center w/ Motor Bank
7,489


12,216


61.3
%
WAIND-000
WA
98134
Banking Center w/ Motor Bank
6,269


16,611


37.7
%
WAKEN-100
WA
99336
Banking Center w/ Motor Bank
10,121


13,536


74.8
%


--------------------------------------------------------------------------------


Exhibit A·1
Master Lease Agreement
List of Properties, Leased Premises, and Occupancy Percentages


Project ID
State
Zip
Property Type
Leased Premises
Total SF
Occupancy Percentage
WALYN-000
WA
98264
Banking Center w/ Motor Bank
4,800


8,676


55.3
%
WALYN-080
WA
98264
Parking Lot
1


1


n/a


WAPORT000
WA
98368
Banking Center w/o Motor Bank
5,485


10,157


54.0
%
WAQUI-000
WA
98848
Banking Center w/ Motor Bank
4,414


8,897


49.6
%
WASEQ-000
WA
98382
Banking Center w/ Motor Bank
8,866


13,350


66.4
%
WAWENV000
WA
98801
Banking Center w/ Motor Bank
9,347


16,290


57.4
%
XYZ000000
 
 
 
34,891


 
100.0
%
 
 
 
 
 
 
 
 
 
 
Total
4,084,694


5,746,742


 
 
 
 
 
 
 
 
Properties Sold
 
 
 
 
 
 
NJCARC176
NJ
08543
Office Space
42,082


129,620


32.5
%
NYBROH076
NY
11747
Office Space
35,816


258,214


13.9
%
NYBROH080
NY
11747
Parking Lot
—


1


n/a


NYHEMA076
NY
11552
Office Space
30,381


68,828


44.1
%
NYHEMA080
NY
11552
Parking Lot
—


1


n/a


PATOUD076
PA
19044
Office Space
 
84,423


0.0
%
 
 
 
 
 
 
 
 
 
 
Total
108,280


541,087


 







--------------------------------------------------------------------------------


EXHIBIT B


Amended and Restated Schedule 1 to Master Lease Agreement




Annual Basic Rent Factor Table


Lease Year
Annual Basic Rent Factor
Increase Factor
1 (mos. 1-9)
$9.45
 
1 (mos. 10-12)
$8.65
 
2-5
$6.80
 
6-10
$6.90
1.015
11-15
$7.00
1.015
16-20
$7.70
1.100
21-25
$8.09
1.050
26-30
$8.49
1.050
31-35
$8.91
1.050
36-40
$9.36
1.050
41-45
$9.83
1.050
46-50
$10.32
1.050
51-55
$10.84
1.050
56-60
$11.38
1.050
61-65
$11.95
1.050
66-70
$12.54
1.050
71-75
$13.17
1.050
76-80
$13.83
1.050
81-85
$14.52
1.050
86-90
$15.25
1.050
91-95
$16.01
1.050
96-100
$16.81
1.050



